      Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 1 of 154 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

CENTENNIAL BANK,

       Plaintiff,

v.                                        Case No. 1:21-mc-00018
                                          (N.D. Fla. Case No. 4:18-cv-450-AW-MAF)
GREAT AMERICAN INSURANCE
COMPANY & GREAT AMERICAN
E&S INSURANCE COMPANY

      Defendants.
______________________________________________________________________________

  PLAINTIFF CENTENNIAL BANK’S MOTION TO OVERRULE OBJECTIONS TO
         SUBPOENA FOR PRODUCTION OF DOCUMENTS AND COMPEL
PRODUCTION FROM DEFENDANTS, GREAT AMERICAN INSURANCE COMPANY
             AND GREAT AMERICAN E&S INSURANCE COMPANY
______________________________________________________________________________

       Plaintiff, CENTENNIAL BANK (“Centennial”), moves pursuant to Federal Rule of Civil

Procedure 45, for an order overruling objections made by Defendants, GREAT AMERICAN

INSURANCE COMPANY and GREAT AMERICAN E&S INSURANCE COMPANY

(collectively, “Great American”), to Centennial’s Subpoena for Production of Documents (the

“Subpoena”), and compelling Great American to provide full and complete responses to the

Subpoena. This motion is supported by the memorandum that follows.

                                             Respectfully submitted,

                                              /s/ Peter J. O’Shea
                                             Peter J. O’Shea (0086560)
                                             Katz Teller Brant & Hild
                                             255 East Fifth Street, Suite 2400
                                             Cincinnati, OH 45202
                                             Telephone: (513) 721-4532
                                             Facsimile: (513) 977-3401
                                             Email: poshea@katzteller.com
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 2 of 154 PAGEID #: 2




                                   -and-

                                   Keith L. Bell, Jr. (FL Bar 573809)*
                                   Trevor A. Thompson (FL Bar 0068006)*
                                   Clark Partington
                                   215 South Monroe Street, Suite 530
                                   Tallahassee, FL 32301
                                   Telephone: (850) 320-6827
                                   Facsimile: (850) 597-7591
                                   Email: kbell@clarkpartington.com
                                   Email: tthompson@clarkpartington.com

                                   *Motion for admission pro hac vice forthcoming

                                   Attorneys for Plaintiff Centennial Bank




                                  2
       Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 3 of 154 PAGEID #: 3




                                       MEMORANDUM

       This Motion to Compel production arises from a discovery dispute related to a putative

class action pending in the Northern District of Florida. As detailed below, Centennial seeks

documents and information from a former party to the underlying litigation, Great American, that

are highly relevant to the claims made, and defenses asserted, in the underlying litigation.

I.     PROCEDURAL BACKGROUND

       This motion arises from a putative class action pending in the Northern District of Florida

challenging the placement of force-placed insurance (“FPI”) on class members. The underlying

case was initiated on October 1, 2018 and Great American Insurance Company was initially a

defendant. See N.D. Fla. Case No. 4:18-cv-450-AW-MAF (the “Florida Case”), ECF No. 1.

Great American Insurance Company reached a settlement with the class representative and was

dismissed by order dated December 19, 2018. Florida Case, ECF No. 50.

       After substantial motion practice, the operative complaint in the Florida Case is the Second

Amended Complaint (the “SAC”) located at docket number 57.                The SAC includes one

defendant—Centennial—and two breach of contract counts for damages, with all counts after

Count II having been dismissed by later court order. A true and correct copy of the SAC is attached

hereto as Exhibit 1.

       On April 19, 2021, Centennial gave notice to all litigants and issued subpoenas for

document production (and corresponding deposition subpoenas) to multiple non-parties, including

Great American. A true and correct copy of the subpoenas to Great American (collectively, the




                                                 3
       Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 4 of 154 PAGEID #: 4




“Subpoena”)1 are attached hereto as Composite Exhibit 2. The Subpoena required compliance

by June 9, 2021.

       Centennial served the Subpoena on Great American’s agent for service of process as an

insurer in the State of Florida2 and service was ultimately perfected on Great American by

electronic delivery on Friday May 7, 2021. A true and correct copy of the return of service

establishing delivery to Great American is attached hereto as Exhibit 3. Great American had

thirty-three days for compliance with the Subpoena as of the date of service.

       On June 2, 2021, twenty-six days after service, counsel for Great American telephonically

contacted counsel for Centennial. Counsel for Great American requested a two-week extension of

time to respond to the Subpoena and Centennial granted the request, leaving the deadline for

production as June 23, 2021. The telephonic conversation was confirmed by email.3




1
   Distinct documentary subpoenas were produced to both affiliated entities with an express
stipulation and warning that parallel subpoenas were delivered to separate corporate affiliates but
that one joint production was contemplated. Given the material similarity, Centennial will
characterize this as a single subpoena for the purposes of this motion.
2
  Section 624.422(3), Florida Statutes, provides that service upon Florida’s Chief Financial Officer
“shall be the sole method of service of process upon an authorized domestic, foreign, or alien
insurer in this state.” Subsection (2) of the statute requires insurers to designate a single point of
contact for insurers. Great American is an authorized insurer in the State of Florida. See
https://www.floir.com/companysearch/. Service is perfected when the CFO delivers materials to
the insurer. See Fla. Stat. § 624.423. Great American E&S does not have a foreign registration in
the State of Florida, however, and the address on file with the Florida Office of Insurance
Regulation is located in Ohio. As such, Great American E&S was personally served on May 10,
2021; the difference from the May 7 date is immaterial to this motion.
3
   As a matter of general practice and courtesy, counsel for Centennial generally reserves
attachment of attorney correspondence unless matters are contested. The descriptions herein are
based on a direct review of the characterized correspondence and Centennial is prepared to
supplement at any time on request of the Court. Characterizations of telephonic conversations are
not essential to this motion but are included for background purposes.
                                                  4
      Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 5 of 154 PAGEID #: 5




       Because of issues arising with other non-parties, Centennial postponed its scheduled Rule

45 depositions then scheduled for late June 2021. Specifically, the Plaintiff in the Florida Case

had pending a motion for leave to add new counts under RICO and bring at least six new

defendants into the litigation, including many recipients of Centennial’s subpoenas. Such non-

parties resisted Rule 45 discovery in light of the impending counts, which as a practical matter

effectively reset the expiring discovery calendar.       As a matter of efficiency, particularly

considering the generous standards on a motion for leave to amend, Centennial postponed all

discovery pending resolution of the discovery dispute.

       As part of the postponement process, on June 16, 2021, counsel for Centennial left a voice

mail for Great American’s counsel and followed up by email to Great American’s counsel

confirming that the Rule 45 depositions would be rescheduled.

       On June 17, 2021, counsel for Great American sought a further extension of time to

produce documents until July 16, 2021. Counsel for Centennial responded by email the next day

proposing a shorter extension, through July 9-12, to allow more time to address any potential

discovery disagreements. At the time, Centennial anticipated a potential motion to quash or

modify the subpoena on undue burden grounds from all of its subpoena recipients, as one of the

recipients had done in late May.

       Before agreement on the additional extension, and without filing a motion to quash or

modify under Rule 45(d), Great American responded to the Subpoena on June 23, 2021 (the

“Response”). Great American produced between 1,000 to 1,500 pages of material and served a

response with objections to every request for production.       The response indicated that the

production was made subject to the objections. Some requests have language suggesting that no

                                               5
      Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 6 of 154 PAGEID #: 6




responsive documents existed but the response is not complete given that the requests are still

subject to the objections. A true and correct copy of the Response is attached hereto as Exhibit 4.

       The documents produced consist predominantly of (1) the underwriting file related to

Centennial Bank; and (2) documents produced to certain insurance commissioners ostensibly for

the purpose of rate approval. Great American did not file any motion related to the Subpoena

(under Rule 45 or otherwise), nor has it produced a privilege log pursuant to Rule 45(e)(2).

       The district court in the Florida case denied the Plaintiff’s motion for leave to amend the

complaint by order dated July 30, 2021. Florida Case, ECF No. 145. Centennial began the process

of addressing pending discovery issues thereafter.

       Counsel for Plaintiff, Centennial, and Great American conferred telephonically by phone

on August 5, 2021. Counsel for Great American raised additional matters and detail not included

in the objection, which will be discussed below. The Parties have been unable to reach a resolution

to Great American’s objections, though Centennial is prepared to continue discussing a resolution

during the pendency of this motion.

       Centennial requests that this Court overrule the objections stated in Great American’s

Response and compel Great American to comply with the Subpoena because (1) the objections

stated in Great American’s Response were untimely under Rule 45(d)(2)(B) and thus waived; (2)

the objections in Great American’s Response should be treated as waived as boilerplate objections;

and (3) even if considered, the objections in Great American’s Response are insufficiently stated

and supported to preclude discovery of relevant material.




                                                6
       Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 7 of 154 PAGEID #: 7




 II.   ARGUMENT OF LAW

       A.      The objections should be overruled as procedurally defective.

                      The objections were waived by not being timely filed under Rule
                      45(d)(2)(B).

       Under Federal Rule of Civil Procedure 45, a non-party recipient of a subpoena to produce

documents may either move to quash the subpoena under Rule 45(d)(3) or may serve objection to

the subpoena under Rule 45(d)(2)(B). Because Great American did not move the quash the

Subpoena, and because Great American has purportedly objected to the document requests, only

Rule 45(d)(2)(B) is at issue here. See generally Martin v. Trott Law, P.C., Civ. No. 15-12838,

2016 WL 9450599, at *3 (E.D. Mich. Dec. 22, 2016) (discussing difference in timeliness between

objections and motions to quash)

       In this case, Great American’s objections were untimely if served after May 21, 2021. Rule

45(d)(2)(B) permits responding parties to provide written objections to any or all of the requested

materials or to providing ESI in the requested forms. However, the rule expressly requires that

“[t]he objection must be served before the earlier of the time specified for compliance or 14 days

after the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B) (emphasis added). Under the Subpoena,

the time specified for compliance was June 9, 2021 (extended by agreement to June 23, 2021) and

14 days after subpoena was served was May 21, 2021—the earlier date.

       The weight of authority holds that failing to serve written objections within the period

specified by Rule 45 waives the objections. See Arndt v. Ford Motor Co., No. 2:15-cv-11108,

2016 WL 1161444, at *2 (E.D. Mich. Mar. 24, 2016); see also, e.g., Liberato v. Armor Corr.

Health Servs., Inc., No. 3:19cv00042, 2020 WL 2564681, at *3 (citing In re Motorsports



                                                7
      Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 8 of 154 PAGEID #: 8




Merchandise Antitrust Litig., 186 F.R.D. 344, 349 (W.D. Va. 1999) as collecting cases before

amendments when applicable rule was Rule 45(c)(2)(B)).

       While courts may excuse timeliness for unusual circumstances and for good cause, Am.

Elec. Power Co. v. United States, 191 F.R.D. 132, 136–37 (S.D. Ohio 1999), or where the time for

compliance is unreasonably short, No. 5:14-cv-11812, Jenkins v. Mich. Dep’t of Corr., 2015 WL

1198043, at *2–3 (E.D. Mich. Mar. 16, 2015), neither excuse applies here. Centennial provided

ample time to respond to the subpoena, granted a two-week extension, and offered an additional

two to three weeks when asked. Great American had ample opportunity to timely object.

Moreover, the extension that Centennial granted was for Great American to produce responsive

materials—not to object to the Subpoena—because Great American’s initial request for an

extension occurred outside of the original 14-day period. Regardless, the deadline to object under

Rule 45 is the earlier of the deadline for compliance or 14 days; even if a new 14-day period were

measured from the date of counsels’ conversation regarding the first extension of time, June 2,

2021, that period would have expired on June 16, 2021. Written objections were not served until

June 23, 2021.

       Accordingly, the objections should be overruled as untimely under Rule 45(d)(2)(B) and

Great American should be compelled to respond fully to the Subpoena.

                      The Response served only boilerplate objections which should be treated as
                      waived.

       The Response raises every one of its objections in summary form, and fails to explain how

the specific objection applies to a given request. This shortcoming is manifested in two forms.

First, the Response leads with five “general objections” that object “to each document request to

the extent they” do something generally objectionable. Centennial cannot be required to divine
                                                8
       Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 9 of 154 PAGEID #: 9




how these objections apply; it is the obligation of the objecting party to explain it. Second, the

Response objects to nearly every document request with the following paragraph:

       Great American objects to this request as vague, ambiguous, overbroad, and
       burdensome. Great American further objects to this request to the extent it requests
       documents that are not relevant to any parties’ claims or defenses and are not
       proportional to the issues in the case. Great American further objects to this request
       on the ground that it seeks documents that contain confidential, proprietary, or trade
       secret information.

E.g., Response at 2–3 (response to first request).4 Great American then prefaces each substantive

response with, “Subject to and without waiving the foregoing objections.” Occasionally, Great

American contends that there are no responsive documents, but the vast majority of responses

suggest that “Great American will produce non-privileged portions of the underwriting file for

Centennial Bank and filed rate information in response to this request.”

       Both the general objections and the request-specific responses are textbook boilerplate

objections. See, e.g., Liguria Foods, Inc. v. Griffith Laboratories, Inc., 320 F.R.D. 168, 170 n.1

(N.D. Iowa 2017) (quoting Matthew L. Jarvey, Boilerplate Discovery Objections: How They are

Used, Why They are Wrong, and What We Can Do About Them, 61 Drake L. Rev. 913, 914–16

(2013)). The hallmarks of boilerplate objections are the failure to specify how a discovery request

is deficient within the broader objection, and failing to specify the harm in responding to the

request. See id. For example, while the Response uses the word “vague” thirty-six times (that is,

once in the general objection and thirty-five times in responding to each of the thirty-five requests),




4
  The response to the second request is unique in that it omits the third sentence asserting
confidential, proprietary, or trade secret information.
                                                  9
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 10 of 154 PAGEID #: 10




not once does the Response explain how or why a request is vague or how Great American will be

harmed in responding.

       The great weight of authority from district courts requires objections to Rule 45 subpoenas

to be specific. In general, these courts hold that boilerplate objections are tantamount to no

objection at all and are thus waived. See, e.g., Amazing Ins., Inc. v. DiManno, No. 2:19-cv-01349-

RLN-CKD, 2020 WL 5440050, at *5–6 (E.D. Cal. Sept. 10, 2020); Whatley v. World Fuel Servs.

Corp., No. 20-20993-MC-SCOLA/TORRES, 2020 WL 2616209, at *2–3 (S.D. Fla. May 22,

2020); A&F Bahamas, LLC v. World Venture Grp., Inc., No. CV 17-8523 VAP (SS), 2018 WL

5961297, at *4, 7 (C.D. Cal. Oct. 19, 2018); MetroPCS v. Thomas, 327 F.R.D. 600, 607 (N.D.

Tex. 2018); Ceuric v. Tier One, LLC, 325 F.R.D. 558, 561 (W.D. Pa. 2018); Mears v. Jones, No.

1:17-CV-6-KS-MTP, 2017 WL 8682109, at *1 (S.D. Miss. June 13, 2017). Specific objections

are necessary to allow meaningful conferral and to permit the moving party’s motion to compel to

be grounded in specific, potentially rebuttable issues. As it stands, Centennial is forced to file a

motion with no reasonable apprehension of which objections Great American intends to rely upon

in response. Centennial cannot be in the position of anticipating future objections—the burden is

on the party resisting discovery. E.g., Ceuric, 325 F.R.D. at 561. For this reason, Great American’s

production of documents “subject to” its general objections is a practice that district courts

increasingly regard with disfavor. See, e.g., Network Tallahassee, Inc. v. Embarq Corp., No.

4:10cv38-RH/WCS, 2010 WL 4569897, at *1 (N.D. Fla. Sept. 20, 2010).

       Based on the failure to make any objection with a reasonable level of specificity, this Court

should overrule each objection as waived and compel Great American to respond fully to the

Subpoena.

                                                10
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 11 of 154 PAGEID #: 11




        B.     Even if considered on the merits, the objections should be overruled because the
               requested discovery is reasonable and appropriate.

        Great American’s procedural deficiencies aside, this Court should also overrule Great

American’s objections, and compel compliance with the Subpoena, on the merits. In general, the

scope of discovery under a Rule 45 subpoena is identical to the scope of discovery under Rule 26.

See, e.g., Hendricks v. Total Quality Logistics, LLC, 275 F.R.D. 251, 253 (S.D. Ohio 2011). As

such, the appropriateness of Centennial’s requests are considered in light of the proportionality

factors in Rule 26(b)(1):

        considering [1] the importance of the issues at stake in the action, [2] the amount
        in controversy, [3] the parties’ relative access to relevant information, [4] the
        parties’ resources, [5] the importance of the discovery in resolving the issues, [6]
        and whether the burden or expense of the proposed discovery outweighs its likely
        benefit.

Fed. R. Civ. P. 26(b)(1). Additionally, “[i]nformation within this scope of discovery need not be

admissible in evidence to be discoverable.” Id. While the context of a Rule 45 subpoena is that a

non-party lacks a direct stake in the dispute, the general policy in favor of broad discovery still

applies. See, e.g., U.S. Dep’t of Treasury v. Pension Benefit Guar. Corp., 301 F.R.D. 20, 25

(D.D.C. 2014).

        To date, Plaintiff in the Florida Case has declined to adopt a specific model of damages

amidst a panoply of generalized, and occasionally conflicting, allegations. Count I asserts that

Centennial breaches its mortgage contracts by charging the full amount of insurance premiums

which include costs unrelated to insurance coverage in the form of kickbacks to Centennial. SAC

¶ 105. Count II asserts that Centennial breaches the covenant of good faith and fair dealing by

improperly exercising its discretion in a variety of ways that allegedly inflate the costs incurred by

the class.
                                                 11
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 12 of 154 PAGEID #: 12




       To that end, the SAC declines to identify any particular causal chain of damages. It alleges

that FPI coverage is in general more expensive, suggesting that the class intends to compare FPI

pricing to the prices that individual class members could have obtained with regularly procured

policies. See, e.g., SAC ¶ 40. The SAC also alleges that Centennial selects the most expensive

policy possible to maximize the “kickbacks” that it receives, suggesting that the class intends to

compare Great American’s policies to competitor’s policies. See, e.g., SAC ¶ 64. And the SAC

also alleges that Centennial, its retail broker Southern Pioneer, its insurance-tracking vendor and

wholesale broker Overby-Seawell Company (“OSC”), and its insurers all conspire to raise the rates

that would otherwise be charged by the insurers in the absence of the scheme, suggesting an

internal comparison among each insurer. See, e.g., SAC ¶ 66.

       While the Plaintiff concedes that Centennial has the right to obtain insurance when

borrowers fail to maintain coverage, SAC ¶ 8, Plaintiff has steadfastly maintained maximal

flexibility on a theory of damages. Despite ample briefing on a Rule 12(b)(1) motion to dismiss

for lack of CAFA amount-in-controversy jurisdiction, the Plaintiff declined to identify any specific

causal chain by which Centennial’s policies could be measured against a baseline. See Florida

Case ECF No. 115 at 4–7 (discussing Plaintiff’s response to motion to dismiss).

       During the class period, Centennial has obtained policies from three different insurers.

Great American has been Centennial’s exclusive FPI insurer since mid-2016, providing (as

relevant to the Florida Case) three policies generally described in the Subpoenas: a hazard-and-

wind coverage policy (E029008), a monoline-windstorm policy (E029009), and a flood-insurance

policy (E029010). As such, Great American has provided the most substantial portion of insurance

at issue during the Class Period and is the only insurer that has provided substantial coverage for

                                                12
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 13 of 154 PAGEID #: 13




all three major perils during the Class Period. While Great American settled its liability to the

Plaintiff prior to class certification, it remains one of the most significant witnesses in the case and

Centennial’s liability in large part hinges on the question of whether Great American’s policies

were reasonable. Accordingly, discovery from Great American is central to the claims made by

Plaintiff, and defenses asserted by Centennial, in the Florida Case.

                1.      Requests 1 and 5 for pricing and publicly disclosed modeling are relevant
                        to the factors relevant to pricing of FPI policies.

        Centennial has requested publicly disclosed pricing information from Great American that

is relevant to the pricing models underlying Great American’s policies and potential competitive

policies in the market. This information will inform expert opinions on the range of reasonableness

for FPI policy costs and where Centennial’s policies, under both Great American and the

predecessor insurers.

        Applying the Rule 26 factors, [1] the matter of market pricing is vital to the issues at stake

in the action; [2] the amount in controversy exceeds $5 million based on the district court’s denial

of Centennial’s CAFA arguments and the net written premium during the Class Period exceeds

eight figures; [3] Centennial is a lender, not an insurer, and has no central ability to assess publicly-

disclosed materials by Great American or materials on competitors, if Centennial could even

identify proper competitors; [4] both parties have ample resources but Great American is the

subject-matter expert, a former party to this litigation, and the most direct source of the requested

information; [5] the discovery is highly relevant, indeed central to, resolving the contested issues;

[6] and Centennial has no information on the nature of the burden to Great American to assess the

final proportionality factor. That said, Centennial’s focus on information that is public (and thus



                                                   13
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 14 of 154 PAGEID #: 14




not commercially protected information) but nevertheless esoteric or difficult to search or assess

militates in favor of Centennial on the final balancing test.

               2.      Requests 2 through 4 are relevant to the question of whether the Centennial-
                       Southern Pioneer relationship affected the price of Great American’s
                       policies.

       Centennial has requested information in Great American’s possession related to the

relationship between Centennial and Southern Pioneer because it is essential to the collusive-

arrangement allegations in the SAC.        One series of allegations suggests that the value of

“kickbacks” from Southern Pioneer and OSC is balanced (in whole or in part) by an increase in

the cost of the insurance product. Put another way, the SAC can be read to suggest that if

Centennial could obtain an FPI policy from an insurer for a simplified rate of $100, what really

happens is that Southern Pioneer and OSC provide $30 in benefits to Centennial and the price that

Centennial is actually charged is some higher figure like $120 or $140. That is, it proposes a series

of “interlocking” agreements the purpose of which is to increase the cost of the product to provide

benefits to all of the other parties. In addition to myriad factual disputes, Centennial’s position on

this issue is that insurers’ pricing is insensitive to downstream arrangements; the insurers set the

price, set a commission rate, and downstream parties effectively allocate the value of that

commission by their own independent relationships.

       One test of Plaintiff’s theory is whether Great American has knowledge of the Centennial-

Southern Pioneer relationship and whether there were price negotiations that incorporated

information about that relationship. In general, Great American has suggested that it has no

specific responsive information but in light of Great American’s objections, Centennial has no way

to confirm that to be true.


                                                 14
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 15 of 154 PAGEID #: 15




       The Rule 26 factors also favor production here. The requests were narrowly drawn to seek

Great American’s knowledge about the negotiations of prices and the contractual relationship

between two specific parties other than Great American.          Accordingly, Great American’s

objection on the basis of overbreadth and burden is, to be generous, suspect. The requested

information is relevant to rebut a fraudulent conspiracy allegation that is front-and-center in the

SAC.

               3.     Requests 6, 16, and 26 concern whether Great American offers qualitatively
                      different policies than the type that Centennial purchased, which is relevant
                      to the interpretation that Centennial obtained an inferior category of FPI
                      policy.

       Requests 6, 16, and 26 assess the potential theory that there are different FPI products,

much like health insurance plans on exchanges can be classified as gold, silver, or platinum. If

Great American possessed other forms for identical coverage to that at issue here, providing such

forms which are publicly available in the marketplace should be a scant burden. This request is

relevant because it would test the claim made in the SAC that Centennial choose a “Cadillac”

option from Great American’s offerings and that Plaintiff was harmed by that choice.

       Centennial expects that the likely answer is that there exists only a single form, and that

endorsements, attachments, and other components forming the overall insurance contract may vary

on a lender-by-lender basis. But given the boilerplate objections from Great American, Centennial

cannot assess whether this is true and cannot assess the actual burden on Great American to comply

with its requests for highly relevant documents.




                                                15
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 16 of 154 PAGEID #: 16




               4.      Requests 15, 25, and 25 concern information on competitors’ policies and
                       pricing, which is relevant to the allegation that Great American’s policies
                       are overpriced compared to competitors.

       These requests mirror request 1 and 5 in being directed to the range of pricing reasonably

found in the market but focus on competitors to Great American. Of the three insurers that have

provided policies to Centennial, one has exited the market entirely (American Modern, which led

to the transition to Great American) and the other (Certain Underwriters at Lloyd’s of London) is

an affiliation of syndicates unlikely to have access to the same information as Great American,

who is an admitted carrier in multiple jurisdictions. Moreover, Centennial as a lender lacks the

market knowledge to even identify all relevant competitors. As such, Great American is the least

burdensome alternative to seek the information.

       The Rule 26 factors should be resolved similarly to requests 1 and 5, except that Centennial

does not know enough of Great American’s market-intelligence apparatus to know the volume of

potential responsive material. The relevance of that material is heightened, as it provides more

information on Centennial’s range of choices than does material internal to Great American. On

balance, therefore, the Rule 26 factors still substantially favor Centennial here.

               5.     All other requests seek limited information on Centennial’s policies as
                      compared to other comparable policies that Great American issued, which
                      is relevant to the interpretation that Centennial acquiesced to an inflated
                      rate.

       Keenly aware that the costs charged to individual lender clients would be sensitive

commercial information, Centennial has requested only generalized information that would allow

the parties to identify how competitive Centennial’s prices are among other lenders serviced by

Great American.



                                                 16
       Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 17 of 154 PAGEID #: 17




        The proposed document requests are not burdensome because each requires only the

production of a single pricing/declarations sheet. Though Great American may claim that locating

and isolating only the pricing information requested may be burdensome, Centennial has made

other proposals in an attempt to be flexible based on how Great American’s data is housed. On

the basis of the objections, however, Centennial is in no better position to assess the level of burden

on Great American than when Centennial sent the requests. Moreover, though Great American has

made no specific claim of objection based on the confidential nature of the requested information,

Centennial has proactively offered on multiple occasions to enter a confidentiality agreement to

address any potential concerns. Taken as a whole, the Rule 26 factors again favor Centennial in

production of these materials.

III.    CONCLUSION

        The procedural issues warrant a wholesale rejection of any objections raised by Great

American and militate in favor of an order compelling full production. That said, Centennial will

continue to negotiate a resolution to this matter (and the related issue of Great American’s

deposition). This motion was filed because of the limited remaining discovery period and the need

for prompt resolution of the dispute, with Centennial’s fact-discovery period expiring in thirty days

and the date of this filing being the deadline under the scheduling order to move to compel

discovery.

        The discovery period in the Florida Case has been distorted by the case largely being about

the validity of the FPI industry’s pricing, framed in the narrower issue of mortgage covenants.

With most of the relevant third parties potentially facing an amended complaint, Centennial’s




                                                  17
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 18 of 154 PAGEID #: 18




third-party discovery has been thwarted for three critical months and the deadlines to complete

discovery loom.

       Given this framing and context, Centennial suggests that exceptional circumstances may

exist within the meaning of Rule 45(f) to warrant transfer of this matter to the Northern District of

Florida. In addition to the Florida Court’s substantial knowledge of the disputed issues, the timing

and resolution of discovery disputes may bear significantly on matters of scheduling.



                                                  Respectfully submitted,

                                                   /s/ Peter J. O’Shea
                                                  Peter J. O’Shea (0086560)
                                                  Katz Teller Brant & Hild
                                                  255 East Fifth Street, Suite 2400
                                                  Cincinnati, OH 45202
                                                  Telephone: (513) 721-4532
                                                  Facsimile: (513) 977-3401
                                                  Email: poshea@katzteller.com

                                                  -and-

                                                  Keith L. Bell, Jr. (FL Bar 573809)*
                                                  Trevor A. Thompson (FL Bar 0068006)*
                                                  Clark Partington
                                                  215 South Monroe Street, Suite 530
                                                  Tallahassee, FL 32301
                                                  Telephone: (850) 320-6827
                                                  Facsimile: (850) 597-7591
                                                  Email: kbell@clarkpartington.com
                                                  Email: tthompson@clarkpartington.com

                                                  *Motion for admission pro hac vice forthcoming

                                                  Attorneys for Plaintiff Centennial Bank




                                                 18
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 19 of 154 PAGEID #: 19




                                       CERTIFICATION
       I hereby certify that I have conferred in good faith with counsel for Great American in an

effort to resolve this matter without court action, but we were unable to resolve the matter to all

parties’ agreement prior to deadline for Centennial to seek court intervention.

                                                 /s/ Trevor A. Thompson
                                                 Trevor A. Thompson




                                                19
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 20 of 154 PAGEID #: 20




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed with the Clerk of the Court using
the Court’s CM/ECF system on August 11, 2021. I further certify that the foregoing document
was in accordance with Fed. R. Civ. P. 5 on August 11, 2021 (via email) and August 12, 2021 (via
US Mail) upon:

       Alex Potente
       Clyde & Co US LLP
       Four Embarcadero Center, Suite 1350
       San Francisco, California 94111
       Alex.potente@clydeco.us
       VIA ELECTRONIC MAIL AND US MAIL

       Brad Harding
       Clyde & Co US LLP
       355 S. Grand Avenue, Suite 1400
       Los Angeles, CA 90071
       Brad.Harding@clydeco.us
       VIA ELECTRONIC MAIL

       Great American Insurance Company
       c/o Agent, United Agent Group Inc.
       119 E. Court Street
       Cincinnati, OH 45202
       VIA US MAIL

       Great American E&S Insurance Company
       c/o Agent, United Agent Group Inc.
       119 E. Court Street
       Cincinnati, OH 45202
       VIA US MAIL


                                                /s/ Peter J. O’Shea
                                                Peter J. O’Shea (0086560)
                                                  As to filing


                                                /s/ Trevor A. Thompson
                                                Trevor A. Thompson
                                                  As to mail/email service



                                              20
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 21 of 154 PAGEID #: 21




                  EXHIBIT 1
    Centennial Bank v. Great American Insurance Company
             and Great American E&S Insurance
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 22 of 154 PAGEID #: 22

        Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 1 of 54




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION


    SIMEON PENTON, on behalf of              CASE NO. 4:18-CV-00450-MW-CAS
    himself and all others similarly
    situated,


          Plaintiff,


          v.


    CENTENNIAL BANK, GREAT
    AMERICAN INSURANCE
    COMPANY, CERTAIN
    UNDERWRITERS OF LLOYD’S OF
    LONDON, OVERBY-SEAWELL                   JURY TRIAL DEMANDED
    COMPANY, and DOES 1-100,


          Defendants.



               SECOND AMENDED CLASS ACTION COMPLAINT1

         Plaintiff Simeon Penton (“Plaintiff”), by and through his attorneys,

individually and on behalf of all others similarly situated, brings this action upon


1
      This Second Amended Class Action Complaint (“Complaint”) is filed
pursuant to the Order on Motion to Dismiss entered November 22, 2019. ECF No.
56. By filing this amended pleading, Plaintiff does not waive his appellate rights or
remedies as to those claims dismissed with prejudice by said Order.
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 23 of 154 PAGEID #: 23

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 2 of 54




personal knowledge as to himself and his own acts, and upon information and belief

as to all other matters, against Defendants Centennial Bank (“Centennial”), Certain

Underwriters of Lloyd’s of London who are members of Syndicate 623, Syndicate

2623, Syndicate 1200, Syndicate 1225, Syndicate 1969, Syndicate 2000, Syndicate

2001, Syndicate 2003, Syndicate 2121, Syndicate 2488, Syndicate 2791, Syndicate

2987, Syndicate 4020, Syndicate 4472, Syndicate 1886, and Syndicate 6991

(collectively, “Underwriters”), Overby-Seawell Company (“OSC”), and Doe

Defendants 1-100 (collectively, “Defendants”) and alleges as follows:

                                 INTRODUCTION

        1.    This class action lawsuit seeks redress for injuries resulting directly

from Defendants’ force-placed insurance practices from 2011 to the present (“Class

Period”). Plaintiff, on behalf of a proposed class of borrowers whose residential

mortgages are or were held or serviced by Centennial (the “Class”), seeks to recover

for the harm he and Class members have suffered as a result of Defendants’ wrongful

conduct in manipulating the force-placed insurance market.

        2.    During the Class Period, Centennial, directly and with the participation

and assistance of OSC and Underwriters, and later Great American Insurance

Company (“Great American”),2 manipulated the force-placed insurance process in



2
     The claims against Great American, previously a named defendant (see ECF
Nos. 1 and 30), have been voluntarily dismissed. See ECF Nos. 50-51. The

                                          2
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 24 of 154 PAGEID #: 24

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 3 of 54




violation of mortgage agreements and federal law and in bad faith in order to unjustly

enrich themselves in the purchase and placement of force-placed insurance coverage

on Plaintiff’s and the Class’ properties located in Florida and throughout the country.

      3.     Centennial’s standardized mortgage documents require its borrowers to

maintain adequate flood and hazard insurance, and in the event Centennial

determines that the borrower fails to do so, Centennial is permitted to “force-place”

such insurance and to add the cost of the force-placed insurance to the borrower’s

mortgage balance or deduct the cost from the borrower’s escrow account.

Centennial’s standardized mortgage documents afford it with substantial discretion

to decide whether and how much force-placed insurance is necessary and to select

the price and provider of the force-placed insurance coverage. Centennial exercised

this discretion capriciously and in bad faith.

      4.     Although Centennial represented to Plaintiff and the Class that it would

charge borrowers the “cost” of the force-placed insurance, in reality, Centennial

charged borrowers artificially inflated and grossly excessive premiums, a portion of

which Centennial either retained or had paid to it by the other Defendants. These

exorbitant premiums, which exceed the actual cost of coverage, can be 10 times

higher than the borrower would be charged to obtain the same amount of insurance



Complaint, however, continues to refer to Great American in order to describe the
continuing wrongdoing by Centennial and OSC.

                                           3
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 25 of 154 PAGEID #: 25

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 4 of 54




on the open market. Upon information and belief, Centennial did no meaningful

work for the sums it received because no individual insurance policy was issued;

rather, a master policy provided force-placed coverage for the entire Centennial

mortgage loan portfolio. Therefore, Centennial received undisclosed and unearned

kickbacks from OSC and Underwriters, and later Great American, which were

designed to encourage referral of business to OSC and Underwriters, and later Great

American.

      5.    To effectuate this scheme, Centennial entered into undisclosed

agreements with OSC and Underwriters, and later Great American, that provided

those companies with the exclusive right to monitor the entire Centennial mortgage

loan portfolio and/or force-place their own insurance coverage on behalf of

Centennial. Through these agreements, Centennial procured force-placed insurance

policies from OSC, who then force-placed insurance on Centennial’s behalf through

Underwriters, and later Great American.

      6.    As part of this scheme, OSC and/or Underwriters, and later Great

American, provided Centennial with various kickbacks in exchange for placing the

insurance that Defendants disguised as legitimate compensation. These kickbacks

include, but are not limited to, one or more of the following:       (1) unearned

“commissions” paid to Centennial for work purportedly performed to procure

individual policies; (2) “expense reimbursements” allegedly paid to reimburse



                                          4
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 26 of 154 PAGEID #: 26

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 5 of 54




Centennial for expenses it incurred in the placement of force-placed insurance

coverage on borrowers; and (3) upon information and belief, free or below-cost

mortgage-servicing functions that OSC performs for Centennial that often have

nothing to do with the placement of insurance coverage. Because of these kickbacks,

Centennial essentially receives a rebate on the cost of the force-placed insurance.

Centennial borrowers, however, ultimately bear the cost of these kickbacks because

Defendants do not pass on these rebates to the borrowers. The charges for force-

placed insurance are deducted from borrowers’ escrow accounts or added to their

loan balances and Defendants attempt to disguise the kickbacks as legitimate when,

in fact, they are undisclosed and unearned, unlawful profits that bear no relation to

the actual cost of coverage.

      7.     These kickbacks, commissions, and subsidized costs were subsumed

into the price of the insurance premiums and ultimately paid by the borrowers.

Therefore, Defendants had the incentive to charge and collect unreasonably inflated

premiums for the force-placed policies. These artificially inflated premiums greatly

exceeded the actual cost of coverage.

      8.     Plaintiff does not challenge Centennial’s contractual right to obtain

force-placed insurance to protect its interests in the properties securing its mortgage

loan portfolio, but instead challenges the manner in which Defendants have

manipulated the force-placed insurance process to enrich themselves at the expense



                                          5
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 27 of 154 PAGEID #: 27

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 6 of 54




of Plaintiff and the Class, and in violation of the mortgage agreements and federal

law.

       9.    Accordingly, Plaintiff brings this action on behalf of himself and the

Class to recover damages arising from Centennial’s breach of contract, and breach

of the implied covenant of good faith and fair dealing. Plaintiff also seeks to recover

in restitution all excessive amounts that were paid to and unjustly enriched OSC and

Underwriters.

                          JURISDICTION AND VENUE

       10.   This Court has jurisdiction over this action pursuant to the Class Action

Fairness Act of 2005, 28 U.S.C. §1332(d) (“CAFA”). The aggregated claims of the

individual class members exceed the sum or value of $5,000,000 exclusive of

interest and costs; there are more than 100 putative class members defined below;

and minimal diversity exists because Plaintiff is a citizen of a different state than

Defendants. Plaintiff is a citizen of Alabama who owned real property in Franklin

County, Florida, during the Class Period; Centennial is a citizen of Arkansas, each

Underwriter is a foreign citizen of the United Kingdom, and OSC is a citizen of

Georgia.

       11.   This Court has personal jurisdiction over Defendants because they are

foreign corporations authorized to conduct business in Florida, each of which

regularly conducts business in Florida and, therefore, have sufficient minimum



                                          6
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 28 of 154 PAGEID #: 28

      Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 7 of 54




contacts with Florida and/or intentionally avail themselves of the Florida consumer

market through the promotion, marketing, sale, and service of mortgages or other

lending services and insurance policies in Florida. This purposeful availment

renders the exercise of jurisdiction by this Court over Defendants and their affiliated

or related entities permissible under traditional notions of fair play and substantial

justice.

       12.   Venue is proper in this district pursuant to 28 U.S.C. §1391 because

Defendants are subject to personal jurisdiction in this district, regularly transact

business in this district and, therefore, are deemed citizens of this district.

Additionally, a substantial part of the events and/or omissions giving rise to the

claims occurred, in part, within this district.

       13.   All conditions precedent to this action have occurred, been performed,

or have been waived.

                                       PARTIES

       14.   Plaintiff Simeon Penton is a citizen of Alabama. During the Class

Period, Plaintiff owned real property located in the Mariner’s View Condominiums,

703-C SE 3rd Street, Unit 3, Carrabelle, Franklin County, Florida (the “Property”).

Beginning in 2005, Plaintiff entered into a series of loans with Gulf State

Community Bank secured by a real estate mortgage dated September 7, 2005 (the

“Mortgage”) on the Property. Plaintiff’s Mortgage was later acquired by and/or



                                            7
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 29 of 154 PAGEID #: 29

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 8 of 54




transferred to Centennial when Centennial acquired Gulf State Community Bank

through the Federal Deposit Insurance Corporation (“FDIC”) in 2010. On or about

June 26, 2018, Plaintiff sold the Property and the Mortgage was satisfied.

      15.    Defendant Centennial is headquartered in Conway, Arkansas and

maintains approximately 88 branches in Florida, and approximately 90 branches

elsewhere throughout the United States. Centennial, a wholly owned subsidiary of

Home BancShares, Inc. (“HBS”), has more than $10 billion of deposits and more

than $14 billion of assets. Among other things, Centennial originates mortgage loans

and services its own mortgage loan portfolio. During the Class Period, Centennial

owned and held the Mortgage on the Property and force-placed flood and hazard

insurance on the Property as well as on other properties subject to any mortgage it

held or serviced.

      16.    Defendant Certain Underwriters of Lloyd’s of London (“Lloyd’s”) is a

foreign business entity headquartered at One Lime Street, London, England with

administrative offices in the United States located at 42 West 54th Street, 14th Floor,

New York, New York, 10019. Lloyd’s is an organization that provides insurance

underwriting services and is comprised of separate syndicates that underwrite

insurance in an insurance marketplace known as Lloyd’s of London. According to

A.M. Best’s Special Report on Surplus Lines, in 2016 Lloyd’s was the largest

surplus lines insurer in the United States with approximately 22.6% of the U.S.



                                          8
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 30 of 154 PAGEID #: 30

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 9 of 54




surplus lines market, accounting for approximately $9.6 billion direct surplus lines

premium written. Upon information and belief, Lloyd’s serves as the registered legal

agent in the United States for each Underwriter.

        17.   According to the Florida Office of Insurance Regulation (“FLOIR”),

Lloyd’s, which includes all Lloyd’s syndicates, are authorized to sell surplus lines

property and casualty insurance in Florida. Lloyd’s and its syndicates, such as

Underwriters, offer surplus lines insurance in Florida by placing insurance through

a network of surplus lines brokers, such as OSC.         As surplus lines insurers,

Underwriters are not required to file rates with the state insurance regulators, and

their rates and forms are not approved by any Florida regulatory agency.

Underwriters each issued force-placed insurance on the Property during the Class

Period.

        18.   For any given force-placed insurance master policy issued, one or more

syndicates authorized to operate in the Lloyd’s of London insurance market

subscribes to and underwrites the policy. Based on documents filed by Centennial

in connection with its motion to dismiss (ECF Nos. 38-4 to 38-8), the identity of

some, but not all, of the syndicate(s)3 that subscribed to and underwrote the force-

placed insurance policies that are the subject of this lawsuit are now known.



3
      Centennial could not locate the master policies for all relevant years and
therefore certain syndicates are still unknown. See ECF No. 30 at n.2.

                                          9
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 31 of 154 PAGEID #: 31

      Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 10 of 54




        19.   Defendant Lloyd’s Syndicates 623 and 2623 are managed by Beazley

Furlonge Ltd (“Beazley”). Beazley is a foreign business entity headquartered at

Plantation Place South, 60 Great Tower Street, London, England.            Beazley

established Syndicate 2623 to underwrite in parallel with Syndicate 623. Within

these two Syndicates, all business is split: Syndicate 2623 (82%), Syndicate 623

(18%).4 Syndicates 623 and 2623 subscribed to and underwrote part of the insurance

for Master Policy No. FLD20010831-647 for the period of October 1, 2011 to

October 1, 2012 (“2011-2012 Master Policy”), pursuant to which Centennial force-

placed flood insurance on Plaintiff’s and the Class’ properties. See ECF No. 38-4.

        20.   Defendant Lloyd’s Syndicate 1200 is managed by Argo Managing

Agency Limited (“Argo”). Argo is a foreign business entity headquartered at 1 Fen

Court, London, England. Syndicate 1200 subscribed to and underwrote part of the

insurance for the 2011-2012 Master Policy and Current Policy No. 12BKS1033255F

for the period of May 1, 2012 to May 1, 2013 (“2012-2013 Master Policy”), pursuant

to which Centennial force-placed flood insurance on Plaintiff’s and the Class’

properties. See ECF Nos. 38-4, 38-5.

        21.   Defendant Lloyd’s Syndicate 1225 is managed by AEGIS Managing

Agency Limited (“AEGIS”). AEGIS is a foreign business entity headquartered at



4
       https://www.beazley.com/london_market/beazley_at_lloyds_london_market
(last visited Dec. 4, 2019).

                                        10
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 32 of 154 PAGEID #: 32

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 11 of 54




33 Gracechurch Street, London, England.        Syndicate 1225 subscribed to and

underwrote part of the insurance for the 2011-2012 Master Policy and the 2012-2013

Master Policy, pursuant to which Centennial force-placed flood insurance on

Plaintiff’s and the Class’ properties. See ECF Nos. 38-4, 38-5.

      22.    Defendant Lloyd’s Syndicate 1969 is, or was, managed by ANV

Syndicates Limited (“ANV”), a foreign business entity headquartered at 47 Mark

Lane, London, England. Syndicate 1969 subscribed to and underwrote part of the

insurance for the 2011-2012 Master Policy, pursuant to which Centennial force-

placed flood insurance on Plaintiff’s and the Class’ properties. See ECF No. 38-4.

      23.    Defendant Lloyd’s Syndicate 2000 is, or was, managed by QBE

Underwriting Limited, a foreign business entity headquartered at Plantation Place,

30 Fenchurch Street, London, England.         Syndicate 2000 subscribed to and

underwrote part of the insurance for the 2011-2012 Master Policy, pursuant to which

Centennial force-placed flood insurance on Plaintiff’s and the Class’ properties. See

ECF No. 38-4.

      24.    Defendant Lloyd’s Syndicate 2001 is managed by MS Amlin

Underwriting Limited (“Amlin”). Amlin is a foreign business entity headquartered

at The Leadenhall Building, 122 Leadenhall Street, London, England. Syndicate

2001 subscribed to and underwrote part of the insurance for the 2011-2012 Master




                                         11
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 33 of 154 PAGEID #: 33

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 12 of 54




Policy, pursuant to which Centennial force-placed flood insurance on Plaintiff’s and

the Class’ properties. See ECF No. 38-4.

      25.    Defendant Lloyd’s Syndicate 2003 is managed by Catlin Underwriting

Agencies Limited (“Catlin”). Catlin is a foreign business entity headquartered at 20

Gracechurch Street, London, England.          Syndicate 2003 subscribed to and

underwrote part of the insurance for the 2011-2012 Master Policy, pursuant to which

Centennial force-placed flood insurance on Plaintiff’s and the Class’ properties. See

ECF No. 38-4.

      26.    Defendant Lloyd’s Syndicate 2121 is managed by Argenta Syndicate

Management Limited (“Argenta”).            Argenta is a foreign business entity

headquartered at 70 Gracechurch Street, 5th Floor, London, England. Syndicate

2121 subscribed to and underwrote part of the insurance for the 2011-2012 Master

Policy and the 2012-2013 Master Policy, pursuant to which Centennial force-placed

flood insurance on Plaintiff’s and the Class’ properties. See ECF Nos. 38-4, 38-5.

      27.    Defendant Lloyd’s Syndicate 2488 is, or was, managed by ACE

Underwriting Agencies Limited, a foreign business entity headquartered in London,

England. In 2016, ACE Underwriting Agencies Limited was renamed to Chubb

Underwriting Agencies Limited (“CUAL”). CUAL is a foreign business entity

located in London, England. Syndicate 2488 subscribed to and underwrote part of

the insurance for the 2011-2012 Master Policy and the 2012-2013 Master Policy,



                                         12
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 34 of 154 PAGEID #: 34

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 13 of 54




pursuant to which Centennial force-placed flood insurance on Plaintiff’s and the

Class’ properties. See ECF Nos. 38-4, 38-5.

        28.   Defendant Lloyd’s Syndicate 2791 is managed by Managing Agency

Partners Limited (“MAP”). MAP is a foreign business entity headquartered at

Fitzwilliam House, 10 St. Mary Axe, London, England. Syndicate 2791 subscribed

to and underwrote part of the insurance for the 2011-2012 Master Policy, pursuant

to which Centennial force-placed flood insurance on Plaintiff’s and the Class’

properties. See ECF No. 38-4.

        29.   Defendant Lloyd’s Syndicate 2987 is managed by Brit Syndicates

Limited (“Brit”). Brit is a foreign business entity headquartered at The Leadenhall

Building, 122 Leadenhall Street, London, England. Syndicate 2987 subscribed to

and underwrote part of the insurance for the 2011-2012 Master Policy and the 2012-

2013 Master Policy, pursuant to which Centennial force-placed flood insurance on

Plaintiff’s and the Class’ properties. See ECF Nos. 38-4, 38-5.

        30.   Defendant Lloyd’s Syndicate 4020 is managed by Ark Syndicate

Management Limited (“Ark”). Ark is a foreign business entity headquartered at 30

Fenchurch Avenue, London, England. Syndicate 4020 subscribed to and underwrote

part of the insurance for the 2011-2012 Master Policy, pursuant to which Centennial

force-placed flood insurance on Plaintiff’s and the Class’ properties. See ECF No.

38-4.



                                        13
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 35 of 154 PAGEID #: 35

      Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 14 of 54




        31.   Defendant Lloyd’s Syndicate 4472 is managed by Liberty Managing

Agency Limited (“Liberty”). Liberty is a foreign business entity headquartered at

20 Fenchurch Street, London, England.           Syndicate 4472 subscribed to and

underwrote part of the insurance for the 2011-2012 Master Policy, pursuant to which

Centennial force-placed flood insurance on Plaintiff’s and the Class’ properties. See

ECF No. 38-4.

        32.   Defendant Lloyd’s Syndicate 1886 is managed by QBE Underwriting

Limited. (“QBE”). QBE is a foreign business entity headquartered at Plantation

Place, 30 Fenchurch Street, London, England. Syndicate 1886 is a trading unit of

Syndicate 2999.5 Syndicate 1886 subscribed to and underwrote part of the insurance

for the 2012-2013 Master Policy, pursuant to which Centennial force-placed flood

insurance on Plaintiff’s and the Class’ properties. See ECF No. 38-5.

        33.   Defendant Lloyd’s Syndicate 6991, upon information and belief, is, or

was, managed by R&Q Managing Agency Limited (“RQMA”), a foreign business

entity headquartered in London, England. In 2017, RQMA was renamed as Coverys

Managing Agency Limited, a foreign business entity headquartered at One

Creechurch Place, London, England. Syndicate 6991 subscribed to and underwrote

part of the insurance for Current Policy No. DTW010BIS2013002F for the period

of May 1, 2014 to May 1, 2015 (“2014-2015 Master Policy”) and Current Policy No.


5
        https://qbeeurope.com/about-us/qbe-at-lloyds/ (last visited Dec. 4, 2019).

                                          14
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 36 of 154 PAGEID #: 36

      Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 15 of 54




DTW010BIS2014006F for the period of May 1, 2015 to May 1, 2016 (“2015-2016

Master Policy”), pursuant to which Centennial force-placed flood insurance on

Plaintiff’s and the Class’ properties. See ECF Nos. 38-6, 38-7.

        34.   Each Underwriter resides in London, England, and is a foreign agent of

undisclosed principals.

        35.   All of the Underwriters are eligible to write surplus insurance in the

United States.6

        36.   Defendant OSC is headquartered in Kennesaw, Georgia, and maintains

an office in Florida. OSC provides insurance brokerage and placement services to

financial institutions. OSC, a subsidiary of Breckenridge Insurance Group Inc.,

represents that it is a leading provider of compliance-driven tracking technology and

insurance products and services for lenders, mortgage servicers, and property

investors to deliver fully integrated property insurance programs to some of the

largest lenders in the country.       OSC actively participates in the force-placed

insurance market and openly markets its compliance-driven tracking technology and

insurance products for lenders, mortgage servicers, and property investors. OSC’s

website advertises its proprietary IrisX software tracking system. According to its



6
       See http://www.lloyds.com/lloyds/offices/americas/us-homepage/about-us
(“Underwriters at Lloyd’s . . . are approved surplus lines insurers in all US states and
territories. . . . Lloyd’s is the largest surplus lines insurer in the US[.]”) (last visited
Dec. 4, 2019).

                                            15
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 37 of 154 PAGEID #: 37

      Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 16 of 54




website content, OSC, through IrisX, provides its bank clients (including

Centennial) with insurance tracking, coverage ordering, robust search and reporting,

and consumer-compliant communications capabilities. OSC’s website content goes

on to state that it is intimately aware of its customers’ data, offering them “[t]ailored

technology, compliance, and reporting options coupled with comprehensive

coverage.”7 OSC also is an authorized “coverholder” in the Lloyd’s market.8 During

the Class Period, insurance was force-placed on the Property with Underwriters

through OSC as an authorized coverholder.

        37.   Doe Defendants 1-100 are those insurance brokers, agents, and/or

coverholders that selected the insurance that was force-placed on Plaintiff’s and the

Class’ properties as well as those Lloyd’s syndicate(s) and/or other insurers that

underwrote the various force-placed policies that are the subject of this lawsuit.

Plaintiff will be able to identify the Doe Defendants through discovery of Plaintiff’s

loan file, the Master Policy, and agreements between Defendants.


7
      See https://www.oscis.com/insurance/property/lender-placed/ (last visited
Dec. 4, 2019).
8
       According to the Lloyd’s website: “‘Coverholder’ means a company or
partnership authorised by a Managing Agent to enter into a contract or contracts of
insurance to be underwritten by the members of a syndicate managed by it in
accordance with the terms of a Binding Authority,” which “is an agreement between
a Managing Agent and a Coverholder . . . setting out the extent and terms of the
Coverholder’s delegated authority [.]”      See https://www.lloyds.com/market-
resources/delegated-authorities/compliance-and-operations/about-coverholders
(last visited Dec. 4, 2019).

                                           16
    Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 38 of 154 PAGEID #: 38

      Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 17 of 54




                       OTHER RELEVANT NON-PARTY

        38.   Great American is headquartered in Cincinnati, Ohio, and maintains an

office in Florida. Great American, a wholly owned subsidiary of American Financial

Group, provides property and casualty insurance products, including surplus lines

insurance in Florida and elsewhere throughout the United States. Surplus line

insurance carriers do not file their insurance rates with state insurance regulators,

and therefore, Great American’s rates (and the ultimate insurance premiums) are not

reviewed or approved by state insurance regulators. As of March 31, 2016, Great

American reported to FLOIR that it had $1,608,696,535 in reported surplus and an

underwriting gain of $77,712,694.9       Great American issued the force-placed

insurance on the Property for the period July 2016 to July 2018. See ECF Nos. 38-

9, 38-10.

                 TOLLING OF STATUTES OF LIMITATIONS

        39.   The applicable statutes of limitations have been tolled by Defendants’

knowing and active concealment and denial of the facts alleged herein. Plaintiff and

members of the Class could not have reasonably discovered the true, latent nature of

the aforementioned facts relating to Defendants’ force-placed insurance practices

until shortly before this class action litigation was commenced. As a result of



9
       See https://www.floir.com/siteDocuments/SignificantWriters03312016.pdf
(last visited Dec. 4, 2019).

                                         17
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 39 of 154 PAGEID #: 39

        Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 18 of 54




Defendants’ active concealment, all applicable statutes of limitations otherwise

applicable to the allegations herein have been tolled.

                           FACTUAL ALLEGATIONS

A.       THE FORCE-PLACED INSURANCE PROCESS

         40.   Force-placed insurance policies are generally meant to protect a

mortgagee’s interest in the borrower’s property when the borrower’s insurance

policy has lapsed. Mortgage servicers, insurance agents or brokers, and insurers,

however, have turned the force-placed insurance process into a fraudulently inflated

profit-making machine for themselves at the expense of borrowers. The charges

mortgage servicers impose on borrowers, and falsely attribute to the “cost” of the

force-placed insurance, are at least five to six times, and often up to 10 times, more

than what the borrower was either paying originally for homeowner’s insurance or

what the borrower could obtain for voluntary insurance on the open market.

         41.   Mortgage   servicers   are    companies   that   contract   with   the

owners/investors of residential mortgage loans to administer those loans on behalf

of the owners/investors.       The mortgage servicers’ responsibilities include

maintaining the property insurance in place to minimize the exposure to uninsured

loss.    Mortgage servicers procure force-placed insurance contracts through an

insurance agent or broker to have coverage available should there be a lapse in a




                                            18
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 40 of 154 PAGEID #: 40

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 19 of 54




borrower’s property insurance. Mortgage originators also may service their own

mortgage loan portfolios, as Centennial does.

      42.    An insurance agent or broker fulfills several roles. It represents the

mortgage servicer in procuring force-placed insurance from insurers. It is also an

agent to insurers in placing their insurance products with the mortgage servicers who

purchase the insurance. An insurance agent or broker may also serve as an insurance

administrator, using proprietary insurance tracking systems to monitor the loan

portfolio to detect lapses in coverage, communicate with borrowers regarding

insurance coverage issues, and place the insurer’s coverage on the mortgage

servicer’s portfolio properties.

      43.    Mortgage servicers delegate their responsibility for communications

with borrowers to their insurance administrator. However, the mortgage servicer is

required to maintain managerial oversight, control, and regulatory responsibility

over the insurance administration process, including the review and approval over

the content of communications sent to borrowers. The work of the insurance

administrator is not apparent to the borrower.        For example, the insurance

administrator typically mails communications to the borrower under the letterhead

of the mortgage servicer.

      44.    The providing of loan tracking and portfolio monitoring services is

properly the function of the mortgage servicer, not the insurance administrator.



                                         19
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 41 of 154 PAGEID #: 41

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 20 of 54




Indeed, it is the responsibility and function of the mortgage servicer to service the

mortgages in its portfolio and adhere to federal regulations governing mortgage

servicing. Third party vendors are not authorized to service mortgages, nor are they

held accountable for compliance with federal regulations. Moreover, although the

mortgage tracking services are performed for the entire mortgage loan portfolio, the

cost of these services is imposed only on those unfortunate borrowers with the force-

placed policies.

      45.    The duties among these entities are set forth in interlocking written

agreements between the mortgage servicer, the agent/broker, the insurance

administrator, and the insurer. These agreements define, among other things, the

duties of the agent/broker in procuring and placing the insurance and the duties of

the insurance administrator in providing the loan tracking services, providing written

notices to borrowers regarding the placing of insurance on borrowers’ properties,

and the handling of insurance claims and reports that will be provided to the

mortgage servicer. These agreements also define the premium structure and the

commission structure for the insurance placed and the services provided.

      46.    Through this series of interlocking agreements, mortgage servicers are

paid unearned commissions or kickbacks from the force-placed insurance provider

companies, often through the insurance broker, once the high-priced, force-placed

insurance coverage is placed on a borrower’s property.



                                         20
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 42 of 154 PAGEID #: 42

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 21 of 54




         47.   Therefore, mortgage servicers consistently choose force-placed

insurance arrangements that reward themselves at the expense of the borrowers. The

National Association of Insurance Commissioners stated that mortgage servicers

“have no incentive to select a competitively priced product” but instead would select

one “where they are provided with an incentive or inducement to enter into the

transaction.”10

         48.   Endemic to the force-placed insurance industry are the outsized and

unconscionable profits, which the mortgage servicers, insurance agents/brokers, and

insurers reap through exorbitant premiums and kickbacks, all at the expense of the

unsuspecting borrower. The American Banker reported that “force-placed policies

generate profit margins unheard of elsewhere in the insurance industry even after

accounting for the generous commissions and other payments that servicers

demand.”11

         49.   When the force-placed policies involve regulated insurance providers,

as opposed to unregulated surplus lines insurance providers named as Defendants

here, state regulators across the nation have taken action to curb the abuses systemic

in the force-placed insurance industry. Indeed, following an investigation by the



10
       See J. Horowitz, Ties to Insurers Could Land Mortgage Servicers in More
Trouble, AM. BANKER (Nov. 9, 2010), https://www.americanbanker.com/news/ties-
to-insurers-could-land-mortgage-servicers-in-more-trouble.
11
         Id.

                                          21
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 43 of 154 PAGEID #: 43

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 22 of 54




FLOIR into the rate filing and business practices of American Security Insurance

Company, the FLOIR entered into a consent order against the company requiring it

to change certain business practices including: notifying all borrowers about

alternative options available for force-placed insurance coverage; prohibiting the

payment of commissions to a mortgage servicer on force-placed insurance policies

obtained by that servicer; prohibiting the payment of contingent commissions based

on underwriting profitability or loss ratios; prohibiting the issuance of force-placed

insurance policies on mortgaged property serviced by an affiliate; prohibiting the

provision of free or below-cost outsourced services to a mortgage servicer; and,

prohibiting the payment of any incentive to a mortgage servicer as an inducement to

secure force-placed insurance business.12      The consent order further required

American Security Insurance Company to decrease its rates by 10%, or $51 million.

         50.   As discussed below, the actions of Centennial (as the mortgage

servicer), OSC (as the insurance broker and insurance administrator), and

Underwriters, and later Great American, (as the insurers) track the foregoing

standard paradigm of manipulation of the force-placed insurance process. The

inflated premiums and other charges Centennial imposes on borrowers for force-

placed insurance coverage, which Centennial obtains from Underwriters, and later


12
       Consent Order, In the Matter of: American Sec. Ins. Co., Case No. 141841-
13, FLOIR (Oct. 7, 2013),
https://www.floir.com/siteDocuments/AmericanSecurity141841-13-CO.pdf.

                                         22
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 44 of 154 PAGEID #: 44

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 23 of 54




Great American, through its broker OSC, are excessive and beyond the actual cost

of coverage. Centennial’s charges imposed on Plaintiff and attributed to the “cost”

of force-placed insurance coverage it obtained from Underwriters, and later Great

American, through OSC and placed on Plaintiff’s Property were approximately

10 times more expensive than the flood insurance coverage Plaintiff’s condominium

association placed on the Property. Indeed, the premium Underwriters calculated

for the force-placed insurance on the Property was approximately twice as expensive

as voluntary flood insurance available in Florida through the Lloyd’s market’s

surplus lines business.13 The result of this scheme was to create an inflated trough

of premiums for Defendants to gorge themselves on through a series of kickbacks

and inflated fees.

B.       DEFENDANTS’ KICKBACK SCHEME

         51.   Under the mortgage with Plaintiff and other borrowers, Centennial is

given discretion to obtain necessary insurance and charge the borrower the “cost” of

the necessary insurance. Defendants exploited this discretion by entering into

interlocking agreements, the goal of which was to create a trough of inflated profits

that would be shared among themselves in the form of unlawful kickbacks,



13
       See Susan Taylor Martin, Lloyd’s of London dramatically lowers its flood
insurance rates in Florida, TAMPA BAY TIMES (April 17, 2014),
https://www.tampabay.com/news/business/banking/lloyds-of-london-dramatically-
lowers-its-flood-insurance-rates-in-florida/2175614/.

                                         23
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 45 of 154 PAGEID #: 45

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 24 of 54




additional service fees, and incremental profits obtained through net written

insurance premiums.

      52.   Each Defendant played an integral role in force placing insurance on

properties owned by Plaintiff and the Class:

            a.     Centennial, as part of its mortgage servicing duties, controlled

      the right to force-place insurance on the properties of borrowers whose loans

      it serviced. It also had the authority to charge borrowers for the “cost” of the

      force-placed insurance imposed on their property under the terms of the

      mortgage with the borrower.

            b.     OSC, as an insurance broker, represented Underwriters (and later

      Great American), whose force-placed insurance products were sold to

      Centennial and placed on borrowers’ properties in the Centennial loan

      portfolio. OSC earned commissions on the placement of Underwriters’ (and

      later Great American’s) coverage on borrowers’ properties in the Centennial

      loan portfolio.

            c.     OSC, as an insurance administrator, also provided loan tracking

      services to monitor Centennial’s mortgage loan portfolio for lapses in

      insurance, communicate with borrowers concerning insurance coverage

      issues, and place insurance on properties where insurance had lapsed. OSC

      operated as an extension of Centennial and communicated with borrowers in



                                         24
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 46 of 154 PAGEID #: 46

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 25 of 54




      the name of Centennial. OSC earned incremental fee income from providing

      insurance tracking services to Centennial.

             d.    Underwriters (and later Great American) are insurers that

      subscribed to and/or underwrote the force-placed surplus lines insurance

      policies provided to Centennial through OSC, in exchange for premiums,

      which were artificially inflated.

      53.    Centennial entered into an agreement with OSC pursuant to which OSC

was appointed the agent for Centennial in procuring force-placed insurance for

Centennial’s purchase. Upon information and belief, OSC agreed that in exchange

for Centennial selecting OSC as its insurance broker, OSC would credit or remit a

kickback to Centennial in the form of unearned “commission” payments calculated

as a percentage of net written premium of insurance coverage placed on borrowers’

properties in the Centennial loan portfolio.

      54.    OSC entered into an agreement with Underwriters (and later Great

American) that it would act as its agent in placing its force-placed surplus lines

insurance with Centennial. Pursuant to this agreement, OSC and Underwriters (and

later Great American) agreed that OSC receives a commission from Underwriters

(and later Great American), as a percentage of the total net written premium of force-

placed policies on the Centennial loan portfolio. Upon information and belief, OSC




                                          25
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 47 of 154 PAGEID #: 47

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 26 of 54




will then kick back a portion of its commission to Centennial as an inducement for

selecting insurance from Underwriters (and later Great American).

      55.   OSC entered into an agreement with Centennial to serve as

Centennial’s insurance administrator. Pursuant to the agreement, it provided loan

tracking services to monitor Centennial’s loan portfolio for lapses in insurance,

communicated with borrowers concerning insurance, coverage issues, and placed

insurance on properties where insurance had lapsed. Upon information and belief,

these services were provided at nominal or below cost.

      56.   Centennial obtained unearned “commission” kickbacks and the value

of discounted loan monitoring services provided by OSC by imposing on Plaintiff’s

and other borrowers’ mortgage accounts charges falsely attributed to the “cost” of

the force-placed insurance, but which were inflated to include the unearned

“commission” kickbacks and the value of discounted loan services. The servicing

costs are added into the force-placed premiums, which are then passed on to the

borrowers. The insurers are able to provide these services at below cost because of

the enormous profits they make from the hyper-inflated premiums charged for force-

placed insurance.   However, because insurance-lapsed mortgaged property or

allegedly under-insured mortgaged property typically comprises a very small

percentage, sometimes only 1%-2%, of the lenders’ total mortgage portfolio, the

borrowers who pay these premiums unfairly bear the entire cost to service the entire



                                        26
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 48 of 154 PAGEID #: 48

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 27 of 54




loan portfolio. These kickbacks are directly tied to the price of the force-placed

insurance coverage and are usually a percentage of the total net written premium of

a policy.

      57.    This arrangement provides Centennial with an incentive to purchase the

highest priced force-placed insurance policy that it can because the higher the cost

of the insurance policy, the higher the unearned commission or kickback to the

mortgage servicer.

      58.    Plaintiff does not dispute that Centennial is entitled under Plaintiff’s

mortgage to purchase force-placed insurance when a lapse in coverage actually

occurs; however, Plaintiff does maintain that said purchase must be made in good

faith, without bad motive, and in compliance with the mortgage terms.

      59.    Plaintiff challenges the manipulative and unjust method used to select

and place the policies, which is a result of illegal kickbacks, unearned commissions,

and inflated and improper bundled servicing charges, in violation of mortgage

agreements and federal law.

      60.    Pursuant to rights granted to Centennial under its standard mortgage

documents, it is authorized to obtain insurance coverage to protect its rights in the

mortgaged property, if it determines that the borrower has failed to adequately insure

the property. The cost of the premium for the force-placed insurance is not set forth

in the mortgage contract.



                                         27
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 49 of 154 PAGEID #: 49

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 28 of 54




      61.    Centennial, through OSC, notifies borrowers by mail that Centennial

will charge the cost of the premium and fees incurred in purchasing the insurance to

the borrower’s loan balance. Centennial, through OSC, also notifies borrowers that

the cost of the force-placed insurance may be higher than the premium the borrower

could obtain for voluntary insurance on the open market and that the force-placed

insurance coverage may not be sufficient to cover the borrower’s full interest in the

property.

      62.    However, neither the mortgage contract nor any subsequent notice

inform the borrower that Centennial will charge grossly excessive premiums beyond

the actual cost of coverage or that it will receive unearned commissions and/or

kickbacks from OSC and/or Underwriters (or later Great American) for purchasing

the force-placed insurance from them. Nor is it disclosed to the borrower that

unearned commission fees and/or kickbacks simply will be based upon a percentage

of the cost of the premium of the force-placed insurance. Instead, the mortgage

servicer misrepresents to borrowers that the cost of the force-placed insurance may

be higher due to the “risk” the borrower poses, or the actual costs incurred in

securing the policies. Upon information and belief, however, there are little to no

actual costs in securing the policies, and little to no underwriting takes place. In the

case of Centennial, this is because it purchases a master, or “umbrella,” policy that

covers the entire Centennial portfolio of mortgage loans.



                                          28
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 50 of 154 PAGEID #: 50

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 29 of 54




      63.    The mortgage documents also do not explain that Centennial will

charge borrowers fees purportedly associated with procuring and placing the force-

placed insurance, although Centennial claims that it incurs fees or expenses in

locating the force-placed insurance for the individual borrower. Upon information

and belief, the so-called “expenses” Centennial incurs are next to nothing. Indeed,

Centennial has pre-existing relationships with OSC and Underwriters (and later

Great American), which have been prearranged under a master or umbrella policy

for the entire Centennial loan portfolio. Rather than issue a specific, individual

policy for each property where force-placed insurance is placed, OSC and

Underwriters (and later Great American) simply add the subject property to a master

policy that covers the entire Centennial mortgage loan portfolio.

      64.    This unearned commission or kickback structure encourages

Defendants to select the most expensive insurance policy, despite not having an

interest in the insured collateral.

      65.    Centennial charges Plaintiff and Class members the full inflated

amount of the overpriced force-placed insurance coverage, which includes the

unearned commissions, and the value of below cost or discounted loan tracking

services, and other kickbacks from OSC. When Centennial adds the high-priced

premium cost to a homeowner’s mortgage balance, it thereby increases the interest

paid over the life of the loan by the homeowner to the lender. Ultimately, it is the



                                         29
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 51 of 154 PAGEID #: 51

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 30 of 54




unsuspecting homeowner who suffers the consequences of these unjust practices that

are violative of the mortgage agreements and federal law.

      66.   Defendants’ unlawful actions include, inter alia, their agreeing to a

scheme that involved: (a) Centennial, OSC, and Underwriters (and later Great

American) entering into a series of interlocking agreements, for the purpose of

inducing Centennial to procure unconscionably high-priced insurance policies

through its agent, OSC, from Underwriters (and later Great American) and charging

artificially inflated premiums that were approximately 10 times greater than

comparable insurance in the open market to Plaintiff’s and other borrowers’

mortgage accounts; (b) Centennial entering into an exclusive relationship with OSC

for the placement of force-placed insurance policies on the Centennial mortgage loan

portfolio; (c) Centennial receiving unearned “commissions” and low-cost or no-cost

loan tracking and loan monitoring services from OSC, in exchange for Centennial’s

agreement to use OSC as its exclusive force-placed insurance broker; (d) OSC

entering into agreements with Underwriters (and later Great American) to be the

exclusive force-placed insurance providers for the Centennial loan portfolio, and

pursuant to which OSC and Underwriters (and later Great American) agreed that

OSC would receive a commission from Underwriters (and later Great American) as

a percentage of the total net written premium of force-placed policies on the

Centennial loan portfolio, and then kick back a portion of the commission to



                                        30
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 52 of 154 PAGEID #: 52

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 31 of 54




Centennial as an inducement for selecting Underwriters’ (and later Great

American’s) insurance; (e) Centennial obtaining unearned “commission” kickbacks

and the value of discounted loan monitoring services by imposing on Plaintiff’s and

other borrowers’ mortgage accounts charges attributed to the “cost” of the force-

placed insurance, but which were inflated to include the unearned “commission”

kickbacks and the value of discounted loan services; and (f) Underwriters (and later

Great American) receiving from Plaintiff and Class members inflated premium

amounts that bear no relation to the actual cost of providing coverage.

         67.   Specifically, the evidence of insurance coverage documentation sent to

Plaintiff and Class members states that the property owner is responsible for the

insurance charges for the force-placed coverage and states a total premium amount.14

Centennial automatically charges Plaintiff and Class members the inflated premium

amount by either deducting the amount from their escrow accounting or adding the

amount to their mortgage balance. Centennial remits the inflated premium amount

to OSC, and OSC then remits the inflated premium amount to Underwriters after it

deducts its commission (which is based on a percentage of the total net written

premium of force-placed policies on the Centennial loan portfolio). Underwriters

(and later Great American) then pays OSC a contingent commission, which is



14
       See, e.g., ECF No. 38-10 at 2 (“Please be aware that you will be responsible
for the insurance charges for this coverage.”).

                                          31
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 53 of 154 PAGEID #: 53

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 32 of 54




inflated because the total premium is artificially inflated. And, OSC pays Centennial

a kickback.

      68.     As a result, each of the Defendants is unjustly enriched as follows

(although Centennial is not being sued here for unjust enrichment), all of which is

rooted in the inflated premium amount paid by Plaintiff (and other Class members):

      a.      Centennial receives an inflated premium directly from Plaintiff, and a

              kickback from OSC;

      b.      OSC receives an inflated commission on the inflated premium that

              Centennial receives from Plaintiff, as well as an artificially inflated

              contingent commission from Underwriters; and

      c.      Underwriters then receives the inflated premium amount via OSC that

              directly flows from the inflated premium paid by Plaintiff (and other

              Class members) to Centennial.

                                PLAINTIFF AND THE CLASS
                                    PAY ARTIFICIALLY
                                  INFLATED PREMIUMS




                                     CENTENNIAL
 OSC pays Centennial
                                                          Centennial remits inflated premium
 kickback


                                         OSC

 Underwriters pay inflated                                 OSC takes inflated commission,
 contingent commission                                     then remits inflated premium

                                    UNDERWRITERS


                                          32
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 54 of 154 PAGEID #: 54

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 33 of 54




      69.      Defendants’ manipulation of the force-placed insurance process has

maximized the profits to themselves to the great detriment of Plaintiff and the Class.

Defendants were not and are not, authorized by any federal, state, or local governing

body, contract, or agreement to manipulate their force-placed insurance purchases

in bad faith and unconscionable practices. Defendants’ exclusive arrangement is in

place solely to maximize their profits through the manipulation of the force-placed

market by charging grossly excessive premium prices and collecting unjustified

kickbacks or other compensation, in violation of the mortgage agreements and

federal law.

C.    PLAINTIFF SIMEON PENTON

      70.      On or about September 2005, Plaintiff purchased the Property. Plaintiff

initially financed the purchase of the Property through Gulf State Community Bank

with a two-year, interest-only note in the amount of $200,000 secured by the

Mortgage on the Property.

      71.      On or about October 2007, Gulf State Community Bank renewed the

initial note and Mortgage for a period of 12 months. On or about September 2008,

Gulf State Community Bank renewed the loan again, this time under a standard 30-

year note secured by the Mortgage on the Property. The total amount financed was

$200,000.




                                          33
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 55 of 154 PAGEID #: 55

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 34 of 54




      72.   On or about February 2010, Plaintiff refinanced the 2008 note with Gulf

State Community Bank and entered into a 30-year note in the amount of $191,424.43

secured by the Mortgage on the Property.

      73.   On November 19, 2010, Gulf State Community Bank was closed by the

Florida Office of Financial Regulation and the FDIC was named as Receiver.

      74.   The FDIC thereafter entered into a purchase and assumption agreement

with Centennial whereby Centennial assumed and purchased all of the assets of Gulf

State Community Bank, including the 2010 note and the Mortgage encumbering the

Property.

      75.   Plaintiff was obliged to maintain flood and hazard insurance on the

Property as a condition of the Mortgage. The Mortgage provides:

      19. Insurance. Mortgagor shall keep Property insured against loss by
      fire, flood, theft, and other hazards and risks reasonably associated with
      the Property due to its type and location. This insurance shall be
      maintained in the amounts and for the periods that the Lender requires.
      What Lender requires pursuant to the preceding two sentences can
      change during the term of the Secured Debt. The insurance carrier
      providing the insurance shall be chosen by the Mortgagor subject to the
      Lender’s approval, which shall not be unreasonably withheld. If
      Mortgagor fails to maintain the coverage described above, Lender may,
      at Lender’s option, obtain coverage to protect Lender’s rights in the
      Property according to the terms of this Security Instrument.

      76.   As an owner of one of the units at Mariner’s View Condominiums,

Plaintiff became a member of the condominium association. The condominium

association purchased hazard and flood insurance for all of the condominium units,



                                         34
     Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 56 of 154 PAGEID #: 56

       Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 35 of 54




including Plaintiff’s Property. Specifically, Plaintiff’s condominium association

policy provided hazard insurance as well as $125,000 in flood insurance for the

Property during the entirety of the Class Period, without any lapse in coverage.

         77.   Beginning in 2011 through 2018, Centennial, through the participation

and assistance of OSC and Underwriters (and later Great American), began force-

placing flood and hazard insurance on the Property and applying the related charges

to the balance of Plaintiff’s Mortgage. To date, force-placed insurance has been

placed 11 times on the Property.

         78.   The insurance force-placed on the Property was a surplus lines policy,

the rates of which were not filed with or approved by the FLOIR. Specifically, the

FLOIR notes that “Surplus lines insurance companies do not file rates and forms

with the Office.”15 Therefore, Defendants’ conduct alleged herein concerning

improperly force-placing insurance is not regulated by FLOIR.

         79.   During the Class Period, Centennial, or OSC and Underwriters (and

later Great American), on behalf of Centennial, sent letters on Centennial letterhead

to Plaintiff that represented that Plaintiff purportedly had insufficient flood and/or

hazard insurance on the Property and that additional insurance would be force-

placed and charged to Plaintiff. OSC and Underwriters (and later Great American)



15
      See https://www.floir.com/Sections/PandC/FloodInsurance/
FloodInsuranceWritersFL.aspx (last visited Dec. 4, 2019).

                                          35
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 57 of 154 PAGEID #: 57

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 36 of 54




provided Plaintiff with the notice of coverage setting forth the amount of insurance

force-placed through Underwriters (and later Great American) as insurer as well as

the amount of premium charged to Plaintiff for this additional, force-placed

insurance.

      80.    For example, a letter on Centennial letterhead dated November 27,

2015, represented to Plaintiff that the flood insurance coverage on the Property was

insufficient, stating: “Your current policy has coverage in the amount of $125,000,

but our guidelines require that you carry at least $195,800. You must carry the

required coverage or we will be required to force place the difference. . . . The bank

will charge the cost of the premium and fee incurred in purchasing the insurance to

your loan balance.”

      81.    In conjunction with the November 27, 2015 letter, Plaintiff received a

certificate of insurance, stating that “THE MORTGAGEE [i.e., Centennial]

HEREBY CERTIFIES THAT IT HAS PLACED FLOOD INSURANCE ON THE

MORTGAGED PROPERTY WITH CERTAIN UNDERWRITERS OF LLOYD’S,

LONDON THROUGH COVERHOLDER BRECKENRIDGE INSURANCE

SERVICES LLC AND OVERBY-SEAWELL COMPANY.” The certificate of

insurance was prepared on November 16, 2015 and stated that the coverage period

was from November 16, 2015 to November 16, 2016 or until cancelled, that the

coverage limit was $195,800.00, and that the total premium was $3,394.25. Thus,



                                         36
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 58 of 154 PAGEID #: 58

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 37 of 54




instead of force-placing the difference between $195,800 (the amount of flood

insurance coverage that Centennial claimed was required) and $125,000 (the amount

of flood insurance coverage that Centennial acknowledged in its November 27, 2015

letter was maintained on the Property), Centennial improperly force-placed the full

amount of the purportedly required flood insurance coverage of $195,800.

      82.    After receiving the notice of forced placement of flood insurance,

Plaintiff called Centennial in either its Apalachacola, Florida branch or its Carabelle,

Florida branch and disputed the need for this flood insurance, informing Centennial

that he already had flood insurance coverage on the Property through the Mariner’s

View Condominium Association.           Plaintiff also called the Mariner’s View

Condominium Association and had them send directly to Centennial evidence of

flood insurance on the Property. Thereafter, OSC and/or Underwriters issued to

Plaintiff a notice of flood cancellation “at the request of you or your insured

mortgagee,” refunding Plaintiff the full amount of total premium added to his loan

balance. This notice of cancellation was prepared on January 12, 2016.

      83.    Then, a letter on Centennial letterhead dated January 14, 2016,

represented to Plaintiff that the flood insurance coverage on the Property still was

insufficient, stating: “Your current policy has coverage in the amount of $125,000,

but our guidelines require that you carry at least 100% RCV [Replacement Cost

Value] of $200,000. You must carry the required coverage or we will be required



                                          37
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 59 of 154 PAGEID #: 59

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 38 of 54




to force place the difference. . . . The bank will charge the cost of the premium and

fee incurred in purchasing the insurance to your loan balance.”

      84.    Thereafter, Plaintiff received a certificate of insurance, stating that

“THE MORTGAGEE [i.e., Centennial] HEREBY CERTIFIES THAT IT HAS

PLACED FLOOD INSURANCE ON THE MORTGAGED PROPERTY WITH

CERTAIN       UNDERWRITERS           OF        LLOYD’S,    LONDON        THROUGH

COVERHOLDER BRECKENRIDGE INSURANCE SERVICES LLC AND

OVERBY-SEAWELL COMPANY.” The certificate of insurance was prepared on

March 2, 2016 and stated that the coverage period was from February 29, 2016 to

February 28, 2017 or until cancelled, that the coverage limit was $71,000, and that

the total premium was $1,218.36.

      85.    A letter on Centennial letterhead dated November 21, 2017, represented

to Plaintiff that the flood insurance coverage on the Property was insufficient,

stating: “Our records indicate the coverage amount should be at least $190,200.00.

With your current coverage of $125,000.00, an additional $65,200.00 of flood

coverage is needed to prevent a shortage. If you do not provide adequate proof of

flood insurance coverage within 45 days of this letter, we will purchase the necessary

flood insurance coverage for you. . . . The premium we pay will be charged to your

account at the end of 45 days.”




                                          38
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 60 of 154 PAGEID #: 60

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 39 of 54




      86.    Thereafter, a certificate of insurance was issued on January 8, 2018 for

the coverage period of January 8, 2018 to January 8, 2019 providing flood insurance

coverage through Great American in the amount of $65,200 with a total premium of

$1,017.12.

      87.    On numerous occasions, Plaintiff notified Centennial of its errors

relating to the force-placed insurance on the Property, satisfying the error resolution

procedures of the Real Estate Settlement Procedure Act (“RESPA”) and Regulation

X, as it asserted an error that included the name of the borrower, information that

enabled the servicer to identify the borrower’s mortgage loan account, and the error

the borrower believed had occurred. 12 C.F.R §1024.35.

      88.    Regulation X, 12 C.F.R §1024.35(e), requires that upon receipt of a

Notice of Error, the servicer:

      must respond to a notice of error by either: (A) Correcting the error or
      errors identified by the borrower and providing the borrower with a
      written notification of the correction, the effective date of the
      correction, and contact information, including a telephone number, for
      further assistance; or (B) Conducting a reasonable investigation and
      providing the borrower with a written notification that includes a
      statement that the servicer has determined that no error occurred, a
      statement of the reason or reasons for this determination, a statement of
      the borrower’s right to request documents relied upon by the servicer
      in reaching its determination, information regarding how the borrower
      can request such documents, and contact information, including a
      telephone number, for further assistance.

      89.    In response to Plaintiff’s notices, Centennial fully refunded Plaintiff’s

charges on four occasions, partially refunded Plaintiff’s charges on three occasions,

                                          39
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 61 of 154 PAGEID #: 61

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 40 of 54




and refused to refund Plaintiff’s charges entirely on four occasions. Plaintiff’s

notification of force-placed insurance-type charges and Centennial’s refunds are

depicted in the following chart:

                       Force-placed        Force-placed            Refund
            Date
                      insurance type        premium                (if any)
        12/9/11            Flood                 $5,606.74             -0.00-
        11/22/12        F/P FLHAZ                $1,881.36           $1,881.36
         1/4/13            FLW                   $3,448.02            $141.71
         1/8/13            Flood                 $5,688.21           $1,558.57
        2/23/14            Flood                 $5,688.21           $5,688.21
         3/1/15            Flood                 $1,235.52            $357.80
        11/16/15           Flood                 $3,394.24           $3,394.24
        2/29/16            Flood                 $1,218.36             -0.00-
        4/15/17            Flood                 $1,048.32            $427.93
         1/8/18            Flood              $1,017.12                -0.00-
                               Totals:        $30,226.10        $13,449.82
                                         Net overcharges:       $16,776.28


      90.     Plaintiff has been harmed as a result of Defendants’ manipulative,

unlawful, and unjust force-placed insurance practices, including, but not limited to,

the un-refunded cost of the force-placed insurance as well as the payment of grossly

excessive premiums bearing no relation to the cost of insurance.




                                         40
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 62 of 154 PAGEID #: 62

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 41 of 54




      91.    The actions and practices described above are unjust and undertaken in

violation of the mortgage agreements and in bad faith with the sole objective to

maximize profits. Borrowers who, for whatever reason, have stopped paying for

insurance or are allegedly under-insured on mortgaged property are charged hyper-

inflated and illegitimate noncompetitive “premiums” for force-placed insurance.

These premiums are inflated to include undisclosed kickbacks to the Defendants or

their affiliates (who, as described herein, perform little to no functions related to the

force-placement of the individual policies), as well as the cost of administrative

services.

      92.    There are no material differences between Defendants’ actions and

practices directed to Plaintiff, and their actions and practices directed to the Class.

                              CLASS ALLEGATIONS

      93.    Plaintiff brings this action on his own behalf, and on behalf of

nationwide class pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(3):

      Nationwide Class:

             All borrowers who, during the applicable statute of limitations,
      were charged by Centennial or its affiliates for a force-placed hazard
      and/or flood insurance policy placed on property located in the United
      States that exceeded the insurable value of the structure. Excluded from
      this class are Defendants, their affiliates, subsidiaries, agents, board
      members, directors, officers, and/or employees (the “Nationwide
      Class”).




                                           41
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 63 of 154 PAGEID #: 63

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 42 of 54




      94.    Certification of Plaintiff’s claims for class-wide treatment is

appropriate because Plaintiff can prove the elements of his claims on a class-wide

basis using the same evidence that would be used to prove those elements in

individual actions alleging the same claims.

      95.    Numerosity: The Class is so numerous that joinder of all members is

impracticable. Plaintiff believes that thousands of persons entered into mortgage

loans with Centennial that included the obligation to maintain hazard and/or flood

insurance.

      96.    Existence and Predominance of Common Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting individual Class members.

These common legal and factual questions include, but are not limited to:

             a.    whether Defendants engaged in a pattern of overcharging their

      mortgage customers for force-placed insurance;

             b.    whether Centennial breached the mortgage loan agreements with

      Plaintiff and Class members by charging for force-placed insurance that

      included illegal kickbacks (including unwarranted commissions and

      reinsurance payments) and by charging Plaintiff and Class members for

      servicing their loans;




                                        42
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 64 of 154 PAGEID #: 64

    Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 43 of 54




            c.     whether Centennial breached the implied covenant of good faith

      and fair dealing with Plaintiff and Class members by entering into exclusive

      arrangements with selected insurers that resulted in unnecessary and/or

      inflated insurance premiums being charged to Plaintiff and Class members;

            d.     whether one or more Defendants have been unjustly enriched at

      the expense of Plaintiff and Class members;

            e.     whether one or more Defendants manipulated force-placed

      mortgage purchases in order to maximize their profits to the detriment of

      Plaintiff and Class members;

            f.     whether the premiums charged are inflated to include kickbacks

      and unwarranted “commissions”;

            g.     whether the premiums charged are inflated to include charges for

      bundled administrative services that OSC provided to Centennial, and which

      are not chargeable to Plaintiff and Class members under the terms of their

      mortgages; and

            h.     whether Plaintiff and Class members are entitled to damages or

      restitution as a result of one or more Defendant’s conduct.

      97.   Typicality: All of Plaintiff’s claims are typical of the claims of the

Class since Plaintiff entered into a mortgage loan contract with Centennial for a

property located in Florida, which obligated Plaintiff to maintain minimum amounts



                                        43
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 65 of 154 PAGEID #: 65

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 44 of 54




of hazard and/or flood insurance, as did each member of the Class. Furthermore,

Plaintiff and all members of the Class suffered monetary and economic injuries

arising out of Defendants’ wrongful conduct. Plaintiff is advancing the same claims

and legal theories on behalf of himself and all absent Class members.

      98.    Adequacy: Plaintiff is an adequate representative because his interests

do not conflict with the interests of the Class that he seeks to represent, he has

retained counsel competent and highly experienced in complex class action

litigation, and he intends to prosecute this action vigorously. The interests of the

Class will be fairly and adequately protected by Plaintiff and his counsel.

      99.    Superiority: A class action is superior to all other available means of

fair and efficient adjudication of the claims of Plaintiff and members of the Class.

The injuries suffered by each individual Class member are relatively small in

comparison to the burden and expense of individual prosecution of the complex and

extensive litigation resulting from Defendants’ conduct. It would be virtually

impossible for members of the Class to individually and effectively redress

Defendants’ misconduct. Even if the members of the Class could afford such

individual litigation, the court system could not. Individualized litigation presents a

potential for inconsistent or contradictory judgments. Individualized litigation

increases the delay and expense to all parties, and to the court system, presented by

the complex legal and factual issues of the case. By contrast, the class action device



                                          44
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 66 of 154 PAGEID #: 66

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 45 of 54




presents far fewer management difficulties, and provides the benefits of single

adjudication, an economy of scale, and comprehensive supervision by a single court.

      100. Defendants acted, and refused to act, on grounds generally applicable

to the Class, thereby making appropriate final equitable relief with respect to the

Class as a whole.

                                   COUNT I
                            BREACH OF CONTRACT
                              (Against Centennial)

      101. Plaintiff re-alleges paragraphs 1-8, 14-15, 40-51, 52a, 53-67, and 69-92

above as if fully set forth herein.

      102. Plaintiff and all Class members have or had mortgages that are or were

owned and/or serviced by Centennial.

      103. Plaintiff and these Class members’ mortgages are written on uniform

mortgage forms and contain substantially similar provisions regarding requirements

for force-placed insurance and its placement by Centennial.

      104. Plaintiff’s and Class members’ mortgages require that they maintain

insurance on their properties and if Centennial determines that they fail to do so,

Centennial may obtain insurance coverage to protect its interest in the property,

“force-place” the coverage, and charge the borrower the cost.

      105. Centennial charges borrowers premiums that include unearned

“commissions” or kickbacks, as well as bundled administrative and other



                                        45
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 67 of 154 PAGEID #: 67

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 46 of 54




impermissible costs. These costs are not costs of coverage, and are not applied to

protecting Centennial’s rights or risk in the collateral for borrowers’ mortgage loans.

Centennial breached the mortgage agreements by, among other things, charging

Plaintiff and Class members amounts beyond the actual cost of coverage.

      106. Plaintiff and Class members suffered damages as a result of

Centennial’s breaches of contract.

                            COUNT II
           BREACH OF IMPLIED COVENANT OF GOOD FAITH
                       AND FAIR DEALING
                        (Against Centennial)

      107. Plaintiff re-alleges paragraphs 1-8, 14-15, 40-51, 52a, 53-67, and 69-92

above as if fully set forth herein.

      108. A covenant of good faith and fair dealing is implied in every contract

and imposes upon each party a duty of good faith and fair dealing in its performance.

Common law calls for substantial compliance with the spirit, not just the letter, of a

contract in its performance.

      109. Where an agreement affords one party the power to make a

discretionary decision without defined standards, the duty to act in good faith limits

that party’s ability to act capriciously to contravene the reasonable contractual

expectations of the other party.

      110. Plaintiff and the Class members’ mortgage agreements allow

Centennial to force-place insurance coverage on the borrower in the event


                                          46
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 68 of 154 PAGEID #: 68

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 47 of 54




Centennial determines that the borrower has insufficient coverage, but do not define

standards for selecting an insurer or procuring an insurance policy.

      111. Centennial is afforded substantial discretion in force-placing insurance

coverage. It is permitted to select the company from which it purchases force-placed

insurance and negotiate a price for the coverage it procures, but has an obligation to

exercise the discretion afforded in good faith and not capriciously or in bad faith.

      112. Centennial also is afforded substantial discretion in determining

whether the amount of insurance maintained on the properties in the Centennial

mortgage loan portfolio is sufficient. The mortgage documents do not state how

Centennial determines the adequacy of the insurance. Nevertheless, Centennial has

an obligation to exercise the discretion afforded in good faith and not capriciously

or in bad faith.

      113. Plaintiff does not seek to vary the express terms of the mortgage

contract, but to insure that Centennial exercises its discretion in good faith.

Centennial breached the implied covenant of good faith and fair dealing by, among

other things:

                a.   manipulating the force-placed insurance market by selecting an

      insurer and broker that artificially inflated premiums to include kickbacks to

      Centennial, and by failing to seek competitive bids on the open market and,

      instead, contracting to create “back room” deals whereby insurance coverage



                                          47
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 69 of 154 PAGEID #: 69

  Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 48 of 54




    is routinely purchased by OSC on Centennial’s behalf from Underwriters (and

    later Great American) without seeking a competitive price;

          b.        improperly and/or unfairly exercising its discretion to choose an

    insurance policy in bad faith and in contravention of the parties’ reasonable

    expectations, by selecting force-placed insurance policies with artificially

    inflated premiums and undisclosed kickbacks to maximize its own profits;

          c.        assessing inflated and unnecessary insurance policy premiums

    against Plaintiff and the Class and misrepresenting the reason for the cost of

    the policies;

          d.        collecting or receiving a percentage of the premiums charged to

    Plaintiff and the Class as a kickback and not passing that percentage on to

    Plaintiff and the Class as the borrowers, thereby creating the incentive to seek

    the highest-priced premiums possible;

          e.        charging Plaintiff and the Class for commissions when the

    insurance is prearranged and no commission is due;

          f.        charging Plaintiff and the Class the cost of having OSC perform

    its obligation of administering its mortgage portfolio, which is not properly

    chargeable to Plaintiff or the Class;

          g.        improperly and/or unfairly exercising its discretion to

    determining the amount of insurance required; and



                                         48
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 70 of 154 PAGEID #: 70

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 49 of 54




             h.    force-placing insurance coverage in excess of what is required

      by law or borrowers’ mortgage agreements.

      114. Plaintiff and the Class suffered damages as a result of Centennial’s

breaches of the implied covenant of good faith and fair dealing.

                                  COUNT III
                           UNJUST ENRICHMENT
                        (Against OSC and Underwriters)

      115. Plaintiff re-alleges paragraphs 1-8, 14, 16-36, 38, 40-51, 52b-d, 53-55,

61-69, and 77-92 above as if fully set forth herein.

      116. No contract exists between Plaintiff and OSC or between Plaintiff and

Underwriters.

      117. Plaintiff and Class members conferred direct benefits on Underwriters

in the form of inflated force-placed insurance premiums.

      118. Plaintiff and Class members conferred direct benefits on OSC in the

form of excessive commissions that were tied directly to the inflated cost of the

force-placed insurance premiums.

      119. Specifically, Plaintiff and the Class conferred direct benefits on OSC

and/or Underwriters in the following manner:

             a.    Plaintiff and the Class conferred a direct benefit on OSC when

      the inflated premium amount was either deducted from Plaintiff’s and Class

      members’ escrow accounts or added to Plaintiff’s and Class members’



                                         49
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 71 of 154 PAGEID #: 71

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 50 of 54




      mortgage balance and remitted by Centennial to OSC, which then remitted to

      Underwriters the inflated premium amount less OSC’s commissions based

      on the artificially inflated and grossly excessive net written premiums paid by

      Plaintiff and the Class; and

             b.     Plaintiff and the Class conferred a direct benefit on Underwriters

      when Plaintiff and the Class paid artificially inflated and grossly excessive

      premiums that did not reflect the true cost of the insurance.

      120.    Further, OSC and/or Underwriters received financial benefits in the

form of increased interest income and/or “soft-dollar” credits.

      121. These payments directly benefitted OSC and/or Underwriters and were

made to the detriment of the borrowers.          The kickbacks, commissions, and

subsidized costs were subsumed into the price of the insurance premiums and

ultimately paid by the borrowers. Therefore, OSC and/or Underwriters had the

incentive to charge and collect unreasonably inflated premiums for the force-placed

policies placed on Plaintiff’s and the Class’ properties.

      122. In the same manner as described above, Plaintiff and the Class

continued to confer direct benefits on OSC when master policy for the force-placed

insurance later was obtained from Great American. Great American issued the

force-placed insurance on the Property for the period July 2016 to July 2018.




                                          50
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 72 of 154 PAGEID #: 72

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 51 of 54




      123. Therefore, Plaintiff and the Class conferred an unjust benefit on OSC

and/or Underwriters.

      124. OSC and/or Underwriters had knowledge of this unjust benefit and

voluntarily accepted and retained the benefit conferred on them.

      125. It would be inequitable for OSC and/or Underwriters to retain the

benefit without first paying the value thereof to Plaintiff and the Class. OSC and/or

Underwriters will be unjustly enriched if they are allowed to retain the

aforementioned benefits, and Plaintiff and each Class member is entitled to recover

the amount by which OSC and/or Underwriters were unjustly enriched at his or her

expense.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of himself and all similarly situated

individuals, demands judgment against Defendants as follows:

      A.     Declaring this action to be a proper class action maintainable pursuant

to Federal Rules of Civil Procedure 23(a) and 23(b)(3) and declaring Plaintiff and

his counsel to be representatives of the Nationwide Class;

      B.     Awarding damages sustained by Plaintiff and the Class as a result of

Centennial’s breaches of the subject mortgage contracts and/or the implied covenant

of good faith and fair dealing, together with pre-judgment interest;




                                         51
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 73 of 154 PAGEID #: 73

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 52 of 54




      C.     Finding that OSC and/or Underwriters have been unjustly enriched and

requiring OSC and/or Underwriters to disgorge and refund the amount of all unjust

benefits to Plaintiff and the Class, together with pre-judgment interest;

      D.     Awarding Plaintiff and the Class costs and disbursements and

reasonable allowances for the fees of Class Counsel and experts, and reimbursement

of expenses; and

      E.     Awarding such other and further relief the Court deems just and proper.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury on all issues so triable.

                                        s/ Robert C. Gilbert
                                        Robert C. Gilbert
                                        Florida Bar No. 561861
                                        KOPLOWITZ OSTROW FERGUSON
                                        WEISELBERG GILBERT
                                        2800 Ponce de Leon Boulevard, Suite 1100
                                        Coral Gables, FL 33134
                                        Telephone: 305-384-7270
                                        Email: gilbert@kolawyers.com

                                        SCOTT+SCOTT
                                        ATTORNEYS AT LAW LLP
                                        Joseph P. Guglielmo (pro hac vice)
                                        Thomas K. Boardman (pro hac vice)
                                        The Helmsley Building
                                        230 Park Avenue, 17th Floor
                                        New York, NY 10169
                                        Telephone: 212-223-4478
                                        Facsimile: 212-223-6334
                                        Email: jguglielmo@scott-scott.com
                                               tboardman@scott-scott.com



                                          52
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 74 of 154 PAGEID #: 74

  Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 53 of 54




                                 SCOTT+SCOTT
                                 ATTORNEYS AT LAW LLP
                                 Erin Green Comite (pro hac vice)
                                 Margaret B. Ferron (pro hac vice)
                                 156 South Main Street
                                 Colchester, CT 06415
                                 Telephone: 860-537-5537
                                 Facsimile: 860-537-4432
                                 Email: ecomite@scott-scott.com
                                        mferron@scott-scott.com

                                 DAVIS & TALIAFERRO, LLC
                                 Greg L. Davis (pro hac vice forthcoming)
                                 7031 Halcyon Park Drive
                                 Montgomery, AL 36117
                                 Telephone: 334-832-9080
                                 Facsimile: 334-409-7001
                                 Email: gldavis@knology.net

                                 Attorneys for Plaintiff




                                   53
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 75 of 154 PAGEID #: 75

     Case 4:18-cv-00450-AW-MAF Document 57 Filed 12/06/19 Page 54 of 54




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 6, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice

of electronic filing to all CM/ECF participants.

                                       s/ Robert C. Gilbert
                                       Robert C. Gilbert
                                       Florida Bar No. 561861
                                       KOPLOWITZ OSTROW FERGUSON
                                       WEISELBERG GILBERT
                                       2800 Ponce de Leon Boulevard
                                       Suite 1100
                                       Coral Gables, FL 33134
                                       Telephone: 305-384-7270
                                       Email: gilbert@kolawyers.com




                                         54
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 76 of 154 PAGEID #: 76




                  EXHIBIT 2
    Centennial Bank v. Great American Insurance Company
             and Great American E&S Insurance
            Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 77 of 154 PAGEID #: 77


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Florida
                                                                              __________
         SIMEON PENTON, on behalf of himself
            and all others similarly situated                                 )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:18-cv-00450-MW-CAS
 CENTENNIAL BANK, GREAT AMERICAN INSURANCE                                    )
   COMPANY, and OVERBY-SEAWELL COMPANY                                        )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                 Great American Insurance Company
 To:
             c/o Florida Chief Financial Officer as Registered Agent, 200 E. Gaines Street, Tallahassee, Florida 32399
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            SeeattachedSchedule%.


  Place: 0LNH0REOH\5HSRUWLQJ                                                          Date and Time:
           :DOQXW6WUHHW$
                                                                                                            06/09/2021 12:00 pm
           &LQFLQQDWL2KLR

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/1/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Centennial Bank                                                         , who issues or requests this subpoena, are:
Keith L. Bell, Jr., Clark Partington, 215 S. Monroe Street, Suite 530, Tallahassee, FL 32301, 850-320-6838, kbell@clarkpartington.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 78 of 154 PAGEID #: 78


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:18-cv-00450-MW-CAS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 79 of 154 PAGEID #: 79


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 80 of 154 PAGEID #: 80




              SCHEDULE B - DOCUMENTS TO BE PRODUCED
                            Great American

INSTRUCTION REGARDING PRODUCTION COSTS

      IF THE FEE FOR PHOTOCOPYING EXCEEDS ONE HUNDRED
($100.00) DOLLARS, PLEASE CONTACT KEITH L. BELL JR., ESQUIRE AT
(850) 320-6832 IN ADVANCE OF THE COPYING FOR AUTHORIZATION TO
DO SO. If it is necessary to have the fee paid in advance or if the records cannot
be gathered by the appointed date, please contact Keith L. Bell, Jr., Esquire on or
before the date on the subpoena and arrangements will be made.


INSTRUCTION REGARDING OVERLAP WITH OTHER SUBPOENAS

      A materially similar version of the documentary portion of this subpoena is

being delivered in the form of a subpoena for deposition duces tecum to Great

American Insurance Company and non-testimonial subpoenas duces tecum to Great

American Assurance Company (“Assurance”) and Great American E&S Insurance

Company (“E&S”). On the information now known to Centennial Bank, Policy

Number E029008 was issued by Assurance, Policy Numbers E029009 and E029010

were issued by E&S, and Great American Insurance Company is the parent

organization of the Great American Insurance Group. Centennial Bank has no

insight on the maintenance of records and the division of labor within the Great

American Insurance Group and has issued the separate subpoenas in an abundance

of caution.

      The subpoenas are not intended to require a duplication of production or

effort. Great American Insurance Company, Assurance, and E&S may make a

                                         1
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 81 of 154 PAGEID #: 81




single, joint production encompassing the records available to the appropriate

companies on the listed subjects.



   I.        DEFINITIONS

        A.     As used herein, the term "document" includes without limitation, the

following items, whether printed or written or produced by hand: contracts;

agreements; communications; correspondence; telegrams; telex; memoranda; notes;

summaries; notes, memorandum or records of telephone conversations; summaries

or records of personal conversations or interviews; statements of witnesses; diaries;

reports; receipts; notebooks; note charts; books; conferences; summaries, studies, or

reports of investigations or negotiations; technical studies or reports; test results;

drafts; letters; any marginal comments appearing on any document; voice recording

tapes; microfilm or microfiche; photographs; data processing cards or disks; video

recording tapes; calendars; graphs; charts; computer printouts, e-mails, text

messages, computer-stored material and other computer generated documents; and

includes all drafts of documents and copies of such documents containing marginal

notes or variations of any of the foregoing, now in your custody or control and all

other writings.




                                          2
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 82 of 154 PAGEID #: 82




         B.   As used herein, the term "correspondence" includes without

limitation, the following items, whether printed or written or produced by hand:

letters, electronic mail, text messages, memorandum, and notes.

         C.   As used herein, the term “copy” when used in reference to a document

means any color or black-and-white facsimile reproduction of a document,

regardless of whether the facsimile reproduction is made by means of carbon paper,

pressure sensitive paper, xerography or other means or process.

         D.   As used herein, the term "communication" includes any document,

writing, or oral conversation between at least two parties, including, but not limited

to, telephone conversations and meetings, letters, facsimile, telegraphic, and telex

communications. A communication is “between” two parties when one of the

parties, or an employee, official, or agent of one of the parties, is the sender (e.g.,

the “from” line on an email communication) and the other party, or an employee,

official, or agent of the other party, is a recipient (e.g., a party on the “to” or “cc” or

“bcc” line of an email communication), irrespective of how many other recipients

exist.

         E.   As used herein, the terms "and" and "or" shall be construed

conjunctively rather than disjunctively, as is necessary to make each request

inclusive rather than exclusive.




                                             3
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 83 of 154 PAGEID #: 83




      F.     As used herein, the phrase "reflecting or relating" means being

connected or associated, or referring to something.

      G.     As used herein, the term “You” (or the possessive form “Your”) or

“Great American” refers to Great American Insurance Company, Great American

Assurance Company and/or Great American E&S Insurance Company, including

any attorneys, agents or representatives acting or purporting to act on behalf of any

of the preceding.

      H.     As used herein, the phrase “Plaintiffs” refers to Plaintiff, SIMEON

PENTON, on behalf of himself, the purported class members and all other similarly

situated, including any attorneys, agents or representatives acting or purporting to

act on their behalf.

      I.     As used herein, the phrase “Centennial” refers to Defendant,

CENTENNIAL BANK, its holding company Home Bancshares, Inc., and the

officers, agents, affiliates, and employees of both entities.

      J.     As used herein, the phrase “Force Placed Insurance” or “FPI” refers

to insurance coverage placed by or on behalf of a lending institution or mortgage

servicer when a policy of insurance covering mortgage property has been cancelled,

has lapsed, or is determined to be insufficient. The term should be considered

synonymous with the term “Creditor Placed Insurance” applicable to property for




                                           4
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 84 of 154 PAGEID #: 84




which the named insured’s insurable interest arises as a mortgagee or servicing agent

for the mortgagee interest of another.

      K.     As used herein, the terms “identity,” “identify” or “identification”

means:

             (1)   When used in reference to an individual: the individual’s full

                   name, home address, business occupation, business address,

                   business title or occupation, and present and past relationship to

                   any party;

             (2)   When used in reference to a document: the title of the document,

                   along with its subject matter, author, date or the date prepared,

                   location and custodian;

             (3)   When used in reference to an act: the time and place of the act,

                   the nature of the act, the name of the person or persons

                   performing or participating in the act, and the name of each

                   person witnessing or having knowledge of the act;

             (4)   When used in reference to an event: the time and place of the

                   event, the nature of the event, the name of the person or persons

                   participating in the event, and the name of each person

                   witnessing or having knowledge of the event.



                                          5
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 85 of 154 PAGEID #: 85




               (5)   When used in reference to a corporate entity or entities: the full

                      corporate name and the date and place of incorporation, if

                      known, and its present address and telephone number.

II.      INSTRUCTIONS FOR FORMAT OF PRODUCTION

      A. Format of Electronically Stored Information

         Electronically Stored Information (“ESI”) should be produced in a processed,

near-native format. The records should be provided with multi-page searchable text

(.TXT) files. Text should be created using text extraction whenever possible. If text

extraction is not possible or a document has been redacted, text created from optical

character recognition (OCR) is acceptable. The text files should have the same name

as the near-native file with the exception of the file extension.

         All files produced should include a DAT load file for use with Everlaw. The

DAT load file should also include a file path field for each record corresponding to

the file structure in the production data set. The DAT load file should indicate

document breaks. Fields should be provided in the DAT load file for each of the file

type paths such as “Native Path” for native files and “Text Path” for text files. All

file path fields should correspond to the file structure in the production data set.

         In the alternative of producing only native and text files, the producing party

may produce Portable Digital Format (.PDF) image files as long as the

corresponding near-native file and text of the image file are also produced. The



                                            6
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 86 of 154 PAGEID #: 86




producing party should not produce image files without the corresponding near-

native and text files for each document. As referenced above, fields should be

provided in the DAT load file for each of the file type paths such as “Image Path”

for PDF files, “Native Path” for native files and “Text Path” for text files. All file

path fields should correspond to the file structure in the production data set.

      To the extent available, the following metadata values and fields should be

extracted and produced in the DAT load file:

      x      Production ID (if producing native and text files only)
      x      Bates Begin (if producing image files with bates numbers in addition to
             native and text files; if this process is used, the native and text files
             should be named with the beginning Bates number of the image)
      x      Bates End (if producing image files with bates numbers in addition to
             native and text files; if this process is used, the native and text files
             should be named with the beginning Bates number of the image)
      x      Bates Family Range
      x      Parent ID
      x      Attachment ID
      x      Custodian
      x      To
      x      From
      x      CC
      x      BCC
      x      Subject
      x      Date Sent
      x      Time Sent
      x      Date Created
      x      Time Created
      x      Date Last Modified
      x      Time Last Modified
      x      File Name (parents, attachments and/or loose files)
      x      File Extension


                                           7
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 87 of 154 PAGEID #: 87




      x      Record Type
      x      Confidentiality
      x      MD5 or SHA1 Hash Value
      x      All Custodians (identifying all custodians with a hash value duplicate
             file)

      The parties may deduplicate ESI utilizing the MD5 or SHA1 hash value, on a

global (horizontal) scale provided a field listing all custodians that contained the

same document in their data set is provided in the DAT load file. If a field containing

all custodian names that contained the duplicate document cannot be provided,

deduplication should be based on a custodian (vertical) level.

      Production of responsive data contained in relational databases other than

Microsoft Access should be achieved via a report or export of such data to Microsoft

Excel spreadsheets that will be produced.

      To the extent responsive, native files containing information subject to a claim

of privilege, shall be produced in the form of a redacted image file. For audio files

with privileged data, breaks may be made in the files provided the method of

production is further agreed to by all parties. If audio files are maintained in a non-

standard format, the files should be produced in MP3 format.

      Document confidentiality designations should be provided in a field within

the DAT load file. If the native documents are produced with image files, the

confidentiality designation may also be branded on the image files.




                                           8
  Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 88 of 154 PAGEID #: 88




   B. Format of Paper Documents

       All paper documents should be scanned and produced in multi-page, Portable

Digital Format (.PDF) files on a per document basis, however, document families

may be scanned together. Documents shall be produced in the same sequence as

contained or found in the original file folder and the production shall include a copy

of the file folder itself.

       Document confidentiality designations should be branded on each page and,

if reasonably possible, provide the confidentiality designation in a field within the

DAT load file.

      To the extent possible, the following fields and values should be produced in
the DAT load file:

            x   Bates Begin
            x   Bates End
            x   Confidentiality
            x   Custodian
            x   Page Count


III.   DOCUMENTS/THINGS TO BE PRODUCED:
   A. General documents

       1.       All documents containing non-duplicative actuarial information (i.e.,

only one document containing a given set of actuarial information need be produced,

notwithstanding the “all documents” requirement), regarding the pricing of risk




                                           9
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 89 of 154 PAGEID #: 89




premiums or modeling of portfolio risk for FPI policies written by you, that was

publicly disclosed at any time from January 1, 2016 through the present date.

      2.      All documents constituting communications between You and

Southern Pioneer Property and Casualty Insurance Company regarding negotiations

of premiums of FPI policy for which Centennial would be a named insured,

including but not limited to the policy numbers disclosed herein. For the avoidance

of doubt, this request concerns the negotiation and setting of policy terms and shall

be construed to exclude the calculation of the premium for any specific insured

property.

      3.      All documents constituting communications between You and

Centennial regarding negotiations of premiums of FPI policy for which Centennial

would be a named insured, including but not limited to the policy numbers disclosed

herein. For the avoidance of doubt, this request concerns the negotiation and setting

of policy terms and shall be construed to exclude the calculation of the premium for

any specific insured property.

      4.      To the extent not included in the above, any documents that identify

any contractual relationship between Centennial and Southern Pioneer Property and

Casualty Insurance Company, other than the relationship in which Southern Pioneer

Property and Casualty Insurance Company serves as the insurance broker for

Centennial.



                                         10
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 90 of 154 PAGEID #: 90




      5.     Any non-duplicative written remarks concerning FPI pricing and

commission structures delivered by You (including agents and lobbyists operating

on Your behalf) to any insurance regulator or legislative, or other local governmental

body operating in the United States, such remarks being delivered at any time

between January 1, 2016 and the present date.

   B. Policy Number E029008

      6.     One form exemplar policy for each different FPI product family,

available from You at any time from January 1, 2016 to the present date, providing

coverage of the same type as that provided by Policy Number E029008. If You

contend that Policy Number E029008 is materially similar to the form exemplar

policy and You provide a statement to that effect, no documents need be provided

in response to this request.

      7.     The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2016.

      8.     The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy



                                          11
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 91 of 154 PAGEID #: 91




period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2016.

      9.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2017.

      10.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2017.

      11.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest



                                        12
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 92 of 154 PAGEID #: 92




“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2018.

      12.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2018.

      13.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2019.

      14.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2019.



                                        13
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 93 of 154 PAGEID #: 93




      15.    All documents containing non-duplicative pricing information (i.e.,

only one document containing a given set of pricing information need be produced,

notwithstanding the “all documents” requirement) of any market competitor, for any

product family directly competitive to Policy Number E029008, during the period

from January 1, 2016 through the present date.

   C. Policy Number E029009

      16.    One form exemplar policy for each different FPI product family,

available from You at any time from January 1, 2016 to the present date, providing

coverage of the same type as that provided by Policy Number E029009. If You

contend that Policy Number E029009 is materially similar to the form exemplar

policy and You provide a statement to that effect, no documents need be provided

in response to this request.

      17.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2016.

      18.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy



                                         14
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 94 of 154 PAGEID #: 94




period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2016.

      19.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2017.

      20.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2017.

      21.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest



                                        15
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 95 of 154 PAGEID #: 95




“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2018.

      22.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2018.

      23.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2019.

      24.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2019.



                                        16
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 96 of 154 PAGEID #: 96




      25.    All documents containing non-duplicative pricing information (i.e.,

only one document containing a given set of pricing information need be produced,

notwithstanding the “all documents” requirement) of any market competitor, for any

product family directly competitive to Policy Number E029009, during the period

from January 1, 2016 through the present date.

   D. Policy Number E029010

      26.    One form exemplar policy for each different FPI product family,

available from You at any time from January 1, 2016 to the present date, providing

coverage of the same type as that provided by Policy Number E029010. If You

contend that Policy Number E029010 is materially similar to the form exemplar

policy and You provide a statement to that effect, no documents need be provided

in response to this request.

      27.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing

rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2016.

      28.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy



                                         17
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 97 of 154 PAGEID #: 97




period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2016.

      29.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing

rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2017.

      30.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2017.

      31.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing



                                         18
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 98 of 154 PAGEID #: 98




rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2018.

      32.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2018.

      33.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing

rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2019.

      34.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2019.



                                         19
 Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 99 of 154 PAGEID #: 99




      35.   All documents containing non-duplicative pricing information (i.e.,

only one document containing a given set of pricing information need be produced,

notwithstanding the “all documents” requirement) of any market competitor, for any

product family directly competitive to Policy Number E029010, during the period

from January 1, 2016 through the present date.




                                        20
           Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 100 of 154 PAGEID #: 100


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Florida
                                                                              __________
         7-1)32 4)2832 SR FILEPJ SJ LMQWIPJ
            ERH EPP SXLIVW WMQMPEVP] WMXYEXIH                                  )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. GZ1;'%7
 ')28)22-%0 &%2/ +6)%8 %1)6-'%2 -2796%2')                                     )
   '314%2= ERH 3:)6&=7)%;)00 '314%2=                                         )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                +VIEX %QIVMGER ) 7 -RWYVERGI 'SQTER]
                                              ) *SYVXL 7XVIIX XL *PSSV 'MRGMRREXM 3LMS 
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            6HHDWWDFKHG6FKHGXOH%


  Place: 0LNH0REOH\5HSRUWLQJ                                                          Date and Time:
           :DOQXW6WUHHW$
                                                                                                              TQ
           &LQFLQQDWL2KLR

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
'IRXIRRMEP &ERO                                                         , who issues or requests this subpoena, are:
/IMXL 0 &IPP .V 'PEVO 4EVXMRKXSR  7 1SRVSI 7XVIIX 7YMXI  8EPPELEWWII *0   OFIPP$GPEVOTEVXMRKXSRGSQ

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 101 of 154 PAGEID #: 101


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. GZ1;'%7

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
           Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 102 of 154 PAGEID #: 102


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 103 of 154 PAGEID #: 103




              SCHEDULE B - DOCUMENTS TO BE PRODUCED
                            Great American

INSTRUCTION REGARDING PRODUCTION COSTS

      IF THE FEE FOR PHOTOCOPYING EXCEEDS ONE HUNDRED
($100.00) DOLLARS, PLEASE CONTACT KEITH L. BELL JR., ESQUIRE AT
(850) 320-6832 IN ADVANCE OF THE COPYING FOR AUTHORIZATION TO
DO SO. If it is necessary to have the fee paid in advance or if the records cannot
be gathered by the appointed date, please contact Keith L. Bell, Jr., Esquire on or
before the date on the subpoena and arrangements will be made.


INSTRUCTION REGARDING OVERLAP WITH OTHER SUBPOENAS

      A materially similar version of the documentary portion of this subpoena is

being delivered in the form of a subpoena for deposition duces tecum to Great

American Insurance Company and non-testimonial subpoenas duces tecum to Great

American Assurance Company (“Assurance”) and Great American E&S Insurance

Company (“E&S”). On the information now known to Centennial Bank, Policy

Number E029008 was issued by Assurance, Policy Numbers E029009 and E029010

were issued by E&S, and Great American Insurance Company is the parent

organization of the Great American Insurance Group. Centennial Bank has no

insight on the maintenance of records and the division of labor within the Great

American Insurance Group and has issued the separate subpoenas in an abundance

of caution.

      The subpoenas are not intended to require a duplication of production or

effort. Great American Insurance Company, Assurance, and E&S may make a

                                         1
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 104 of 154 PAGEID #: 104




single, joint production encompassing the records available to the appropriate

companies on the listed subjects.



   I.         DEFINITIONS

        A.     As used herein, the term "document" includes without limitation, the

following items, whether printed or written or produced by hand: contracts;

agreements; communications; correspondence; telegrams; telex; memoranda; notes;

summaries; notes, memorandum or records of telephone conversations; summaries

or records of personal conversations or interviews; statements of witnesses; diaries;

reports; receipts; notebooks; note charts; books; conferences; summaries, studies, or

reports of investigations or negotiations; technical studies or reports; test results;

drafts; letters; any marginal comments appearing on any document; voice recording

tapes; microfilm or microfiche; photographs; data processing cards or disks; video

recording tapes; calendars; graphs; charts; computer printouts, e-mails, text

messages, computer-stored material and other computer generated documents; and

includes all drafts of documents and copies of such documents containing marginal

notes or variations of any of the foregoing, now in your custody or control and all

other writings.




                                           2
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 105 of 154 PAGEID #: 105




         B.   As used herein, the term "correspondence" includes without

limitation, the following items, whether printed or written or produced by hand:

letters, electronic mail, text messages, memorandum, and notes.

         C.   As used herein, the term “copy” when used in reference to a document

means any color or black-and-white facsimile reproduction of a document,

regardless of whether the facsimile reproduction is made by means of carbon paper,

pressure sensitive paper, xerography or other means or process.

         D.   As used herein, the term "communication" includes any document,

writing, or oral conversation between at least two parties, including, but not limited

to, telephone conversations and meetings, letters, facsimile, telegraphic, and telex

communications. A communication is “between” two parties when one of the

parties, or an employee, official, or agent of one of the parties, is the sender (e.g.,

the “from” line on an email communication) and the other party, or an employee,

official, or agent of the other party, is a recipient (e.g., a party on the “to” or “cc” or

“bcc” line of an email communication), irrespective of how many other recipients

exist.

         E.   As used herein, the terms "and" and "or" shall be construed

conjunctively rather than disjunctively, as is necessary to make each request

inclusive rather than exclusive.




                                             3
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 106 of 154 PAGEID #: 106




      F.    As used herein, the phrase "reflecting or relating" means being

connected or associated, or referring to something.

      G.    As used herein, the term “You” (or the possessive form “Your”) or

“Great American” refers to Great American Insurance Company, Great American

Assurance Company and/or Great American E&S Insurance Company, including

any attorneys, agents or representatives acting or purporting to act on behalf of any

of the preceding.

      H.    As used herein, the phrase “Plaintiffs” refers to Plaintiff, SIMEON

PENTON, on behalf of himself, the purported class members and all other similarly

situated, including any attorneys, agents or representatives acting or purporting to

act on their behalf.

      I.    As used herein, the phrase “Centennial” refers to Defendant,

CENTENNIAL BANK, its holding company Home Bancshares, Inc., and the

officers, agents, affiliates, and employees of both entities.

      J.    As used herein, the phrase “Force Placed Insurance” or “FPI” refers

to insurance coverage placed by or on behalf of a lending institution or mortgage

servicer when a policy of insurance covering mortgage property has been cancelled,

has lapsed, or is determined to be insufficient. The term should be considered

synonymous with the term “Creditor Placed Insurance” applicable to property for




                                           4
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 107 of 154 PAGEID #: 107




which the named insured’s insurable interest arises as a mortgagee or servicing agent

for the mortgagee interest of another.

      K.    As used herein, the terms “identity,” “identify” or “identification”

means:

             (1) When used in reference to an individual: the individual’s full

                   name, home address, business occupation, business address,

                   business title or occupation, and present and past relationship to

                   any party;

             (2) When used in reference to a document: the title of the document,

                   along with its subject matter, author, date or the date prepared,

                   location and custodian;

             (3) When used in reference to an act: the time and place of the act,

                   the nature of the act, the name of the person or persons

                   performing or participating in the act, and the name of each

                   person witnessing or having knowledge of the act;

             (4) When used in reference to an event: the time and place of the

                   event, the nature of the event, the name of the person or persons

                   participating in the event, and the name of each person

                   witnessing or having knowledge of the event.



                                          5
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 108 of 154 PAGEID #: 108




               (5) When used in reference to a corporate entity or entities: the full

                      corporate name and the date and place of incorporation, if

                      known, and its present address and telephone number.

II.      INSTRUCTIONS FOR FORMAT OF PRODUCTION

      A.Format of Electronically Stored Information

         Electronically Stored Information (“ESI”) should be produced in a processed,

near-native format. The records should be provided with multi-page searchable text

(.TXT) files. Text should be created using text extraction whenever possible. If text

extraction is not possible or a document has been redacted, text created from optical

character recognition (OCR) is acceptable. The text files should have the same name

as the near-native file with the exception of the file extension.

         All files produced should include a DAT load file for use with Everlaw. The

DAT load file should also include a file path field for each record corresponding to

the file structure in the production data set. The DAT load file should indicate

document breaks. Fields should be provided in the DAT load file for each of the file

type paths such as “Native Path” for native files and “Text Path” for text files. All

file path fields should correspond to the file structure in the production data set.

         In the alternative of producing only native and text files, the producing party

may produce Portable Digital Format (.PDF) image files as long as the

corresponding near-native file and text of the image file are also produced. The



                                            6
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 109 of 154 PAGEID #: 109




producing party should not produce image files without the corresponding near-

native and text files for each document. As referenced above, fields should be

provided in the DAT load file for each of the file type paths such as “Image Path”

for PDF files, “Native Path” for native files and “Text Path” for text files. All file

path fields should correspond to the file structure in the production data set.

      To the extent available, the following metadata values and fields should be

extracted and produced in the DAT load file:

      x     Production ID (if producing native and text files only)
      x     Bates Begin (if producing image files with bates numbers in addition to
             native and text files; if this process is used, the native and text files
             should be named with the beginning Bates number of the image)
      x     Bates End (if producing image files with bates numbers in addition to
             native and text files; if this process is used, the native and text files
             should be named with the beginning Bates number of the image)
      x     Bates Family Range
      x     Parent ID
      x     Attachment ID
      x     Custodian
      x     To
      x     From
      x     CC
      x     BCC
      x     Subject
      x     Date Sent
      x     Time Sent
      x     Date Created
      x     Time Created
      x     Date Last Modified
      x     Time Last Modified
      x     File Name (parents, attachments and/or loose files)
      x     File Extension


                                           7
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 110 of 154 PAGEID #: 110




      x     Record Type
      x     Confidentiality
      x     MD5 or SHA1 Hash Value
      x     All Custodians (identifying all custodians with a hash value duplicate
             file)

      The parties may deduplicate ESI utilizing the MD5 or SHA1 hash value, on a

global (horizontal) scale provided a field listing all custodians that contained the

same document in their data set is provided in the DAT load file. If a field containing

all custodian names that contained the duplicate document cannot be provided,

deduplication should be based on a custodian (vertical) level.

      Production of responsive data contained in relational databases other than

Microsoft Access should be achieved via a report or export of such data to Microsoft

Excel spreadsheets that will be produced.

      To the extent responsive, native files containing information subject to a claim

of privilege, shall be produced in the form of a redacted image file. For audio files

with privileged data, breaks may be made in the files provided the method of

production is further agreed to by all parties. If audio files are maintained in a non-

standard format, the files should be produced in MP3 format.

      Document confidentiality designations should be provided in a field within

the DAT load file. If the native documents are produced with image files, the

confidentiality designation may also be branded on the image files.




                                           8
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 111 of 154 PAGEID #: 111




   B.Format of Paper Documents

       All paper documents should be scanned and produced in multi-page, Portable

Digital Format (.PDF) files on a per document basis, however, document families

may be scanned together. Documents shall be produced in the same sequence as

contained or found in the original file folder and the production shall include a copy

of the file folder itself.

       Document confidentiality designations should be branded on each page and,

if reasonably possible, provide the confidentiality designation in a field within the

DAT load file.

      To the extent possible, the following fields and values should be produced in
the DAT load file:

             x   Bates Begin
             x   Bates End
             x   Confidentiality
             x   Custodian
             x   Page Count


III.   DOCUMENTS/THINGS TO BE PRODUCED:
   A.General documents

       1.        All documents containing non-duplicative actuarial information (i.e.,

only one document containing a given set of actuarial information need be produced,

notwithstanding the “all documents” requirement), regarding the pricing of risk




                                             9
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 112 of 154 PAGEID #: 112




premiums or modeling of portfolio risk for FPI policies written by you, that was

publicly disclosed at any time from January 1, 2016 through the present date.

      2.     All documents constituting communications between You and

Southern Pioneer Property and Casualty Insurance Company regarding negotiations

of premiums of FPI policy for which Centennial would be a named insured,

including but not limited to the policy numbers disclosed herein. For the avoidance

of doubt, this request concerns the negotiation and setting of policy terms and shall

be construed to exclude the calculation of the premium for any specific insured

property.

      3.     All documents constituting communications between You and

Centennial regarding negotiations of premiums of FPI policy for which Centennial

would be a named insured, including but not limited to the policy numbers disclosed

herein. For the avoidance of doubt, this request concerns the negotiation and setting

of policy terms and shall be construed to exclude the calculation of the premium for

any specific insured property.

      4.     To the extent not included in the above, any documents that identify

any contractual relationship between Centennial and Southern Pioneer Property and

Casualty Insurance Company, other than the relationship in which Southern Pioneer

Property and Casualty Insurance Company serves as the insurance broker for

Centennial.



                                         10
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 113 of 154 PAGEID #: 113




      5.    Any non-duplicative written remarks concerning FPI pricing and

commission structures delivered by You (including agents and lobbyists operating

on Your behalf) to any insurance regulator or legislative, or other local governmental

body operating in the United States, such remarks being delivered at any time

between January 1, 2016 and the present date.

   B.Policy Number E029008

      6.    One form exemplar policy for each different FPI product family,

available from You at any time from January 1, 2016 to the present date, providing

coverage of the same type as that provided by Policy Number E029008. If You

contend that Policy Number E029008 is materially similar to the form exemplar

policy and You provide a statement to that effect, no documents need be provided

in response to this request.

      7.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2016.

      8.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy



                                          11
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 114 of 154 PAGEID #: 114




period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2016.

      9.    The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2017.

      10.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2017.

      11.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest



                                         12
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 115 of 154 PAGEID #: 115




“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2018.

      12.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2018.

      13.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2019.

      14.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029008, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2019.



                                         13
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 116 of 154 PAGEID #: 116




      15.   All documents containing non-duplicative pricing information (i.e.,

only one document containing a given set of pricing information need be produced,

notwithstanding the “all documents” requirement) of any market competitor, for any

product family directly competitive to Policy Number E029008, during the period

from January 1, 2016 through the present date.

   C.Policy Number E029009

      16.   One form exemplar policy for each different FPI product family,

available from You at any time from January 1, 2016 to the present date, providing

coverage of the same type as that provided by Policy Number E029009. If You

contend that Policy Number E029009 is materially similar to the form exemplar

policy and You provide a statement to that effect, no documents need be provided

in response to this request.

      17.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2016.

      18.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy



                                         14
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 117 of 154 PAGEID #: 117




period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2016.

      19.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2017.

      20.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2017.

      21.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest



                                         15
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 118 of 154 PAGEID #: 118




“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2018.

      22.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2018.

      23.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects one of the five lowest

“Occupied Rate” numbers for a Dwelling, measured against all comparable FPI

policies whose policy period commenced in 2019.

      24.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029009, that reflects the median “Occupied Rate”

numbers for a Dwelling, measured against all comparable FPI policies whose policy

period commenced in 2019.



                                         16
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 119 of 154 PAGEID #: 119




      25.   All documents containing non-duplicative pricing information (i.e.,

only one document containing a given set of pricing information need be produced,

notwithstanding the “all documents” requirement) of any market competitor, for any

product family directly competitive to Policy Number E029009, during the period

from January 1, 2016 through the present date.

   D.Policy Number E029010

      26.   One form exemplar policy for each different FPI product family,

available from You at any time from January 1, 2016 to the present date, providing

coverage of the same type as that provided by Policy Number E029010. If You

contend that Policy Number E029010 is materially similar to the form exemplar

policy and You provide a statement to that effect, no documents need be provided

in response to this request.

      27.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing

rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2016.

      28.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy



                                         17
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 120 of 154 PAGEID #: 120




period commenced in 2016 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2016.

      29.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing

rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2017.

      30.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2017 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2017.

      31.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing



                                         18
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 121 of 154 PAGEID #: 121




rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2018.

      32.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2018 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2018.

      33.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects one of the five lowest pricing

rates for Residential coverage in Flood Zone A in Florida, measured against all

comparable FPI policies whose policy period commenced in 2019.

      34.   The pricing schedule sheet (i.e., the policy declarations page or pricing

schedule/exhibit), with the named insured redacted, for any policy whose policy

period commenced in 2019 for FPI insurance providing protection comparable to

that provided by Policy Number E029010, that reflects the median pricing rate for

Residential coverage in Flood Zone A in Florida, measured against all comparable

FPI policies whose policy period commenced in 2019.



                                         19
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 122 of 154 PAGEID #: 122




      35.   All documents containing non-duplicative pricing information (i.e.,

only one document containing a given set of pricing information need be produced,

notwithstanding the “all documents” requirement) of any market competitor, for any

product family directly competitive to Policy Number E029010, during the period

from January 1, 2016 through the present date.




                                        20
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 123 of 154 PAGEID #: 123




                   EXHIBIT 3
     Centennial Bank v. Great American Insurance Company
              and Great American E&S Insurance
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 124 of 154 PAGEID #: 124
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 125 of 154 PAGEID #: 125
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 126 of 154 PAGEID #: 126
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 127 of 154 PAGEID #: 127




                   EXHIBIT 4
     Centennial Bank v. Great American Insurance Company
              and Great American E&S Insurance
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 128 of 154 PAGEID #: 128




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              TALAHASSEE DIVISION



   SIMEON PENTON, on behalf of himself
   and all others similarly situated,

                  Plaintiff,

          v.
                                                       Case No. 4:18-cv-00450-MW-CAS
   CENTENNIAL BANK, GREAT
   AMERICAN INSURANCE COMPANY,
   and OVERBY-SEAWELL COMPANY,

                  Defendants.


  OBJECTIONS TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
    OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL
    ACTION TO GREAT AMERICAN INSURANCE COMPANY AND GREAT
               AMERICAN E&S INSURANCE COMPANY


         Non-parties Great American Insurance Company and Great American E&S

  Insurance Company (collectively, “Great American”) pursuant to Federal Rule of Civil

  Procedure 45, hereby responds and objects to defendant Centennial Bank’s Subpoena to

  Produce Documents:

                                 GENERAL OBJECTIONS

         1.      Great American objects to each document request to the extent they are
  unduly burdensome, vague and ambiguous, or overly broad, or seek responses and/or

  information which are irrelevant to any parties’ claims or defenses, are not proportional

  to the needs of the case, and/or are outside the permissible scope of discovery.
         2.      Great American objects to each document request and to the extent it
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 129 of 154 PAGEID #: 129




  seeks information and documents protected by the attorney-client privilege, the work

  product doctrine, the mediation privilege, the common interest doctrine, and/or any other
  applicable privilege or protection.

         3.       Great American objects to each document request to the extent they seek
  information or documents protected as trade secrets, or the confidential, business,

  proprietary, or commercial information of Great American.

         4.       Great American objects to each document request to the extent they
  invade the privacy interests of third parties and parties to this action.
         5.       Great American objects to each document request to the extent they seek
  information or documents that are confidential or protected under the Florida Insurance
  Code or the Constitutions of the State of Florida or the United States.
         The responses are based on information presently available to Great American.

  The fact that Great American has responded is not intended, and shall not be construed,

  as a waiver by Great American of any objection. Great American hereby reserves the

  right to make further objections as information becomes known.
              OBJECTIONS TO DOCUMENTS/THINGS TO BE PRODUCED

  A.     General Documents
         1.       All documents containing non-duplicative actuarial information (i.e., only
  one document containing a given set of actuarial information needed to be produced, not

  withstanding the “all documents” requirement), regarding the pricing of risk premiums of

  modelling of portfolio risk for FPI policies written by you, that was publicly disclosed at

  any time from January 1, 2016 through the present date.
         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 130 of 154 PAGEID #: 130




  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         2.      All documents constituting communications between YOU and Southern

  Pioneer Property and Casualty Insurance Company regarding negotiations of premiums

  of FPI policy for which Centennial would be a named insured, including but not limited

  to the policy numbers disclosed herein. For the avoidance of doubt, this request concerns

  the negotiation and setting of policy terms and shall be construed to exclude the

  calculation of the premium for any specific insured property.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.

         Subject to and without waiving the foregoing objections, Great American will not

  produce any documents in response to this request because no responsive documents

  exist related to Centennial Bank or this action.

         3.      All documents constituting communications between You and Centennial

  regarding negotiations of premiums of FPI policy for which Centennial would be a

  named insured, including but not limited to the policy numbers disclosed herein. For the
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 131 of 154 PAGEID #: 131




  avoidance of doubt, this request concerns the negotiation and setting of policy terms and

  shall be construed to exclude the calculation of the premium for any specific insured

  property.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         4.      To the extent not included in the above, any documents that identify any

  contractual relationship between Centennial and Southern Pioneer Property and Casualty

  Insurance Company, other than the relationship in which Southern Pioneer Property and

  Casualty Insurance Company serves as the insurance broker for Centennial.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 132 of 154 PAGEID #: 132




         Subject to and without waiving the foregoing objections, Great American will not

  produce any documents in response to this request because no responsive documents

  exist related to Centennial Bank or this action.

         5.      Any non-duplicative written remarks concerning FPI pricing and

  commission structures delivered by You (including agents and lobbyists operating on

  Your behalf) to any insurance regulator or legislative, or other local governmental body

  operating in the United States, such remarks being delivered at any time between January

  1, 2016 and the present date.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

  B.     Policy Number E029008

         6.      One form exemplar policy for each different FPI product family, available

  from You at any time from January 1, 2016 to the present date, providing coverage of the

  same type as that provided by Policy Number E029008. If You contend that Policy
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 133 of 154 PAGEID #: 133




  Number E029008 is materially similar to the form exemplar policy and You provide a

  statement to that effect, no documents need be provided in response to this request.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce the form of Policy Number E029008.

         7.      The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2016 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2016.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 134 of 154 PAGEID #: 134




         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         8.      The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2016 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2016.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         9.      The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2017 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects one of the five lowest “Occupied Rate”
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 135 of 154 PAGEID #: 135




  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2017.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         10.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2017 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2017.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 136 of 154 PAGEID #: 136




  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         11.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2018 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2018.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case. Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         12.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 137 of 154 PAGEID #: 137




  commenced in 2018 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2018.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         13.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2019 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2019.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 138 of 154 PAGEID #: 138




  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         14.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2019 for FPI insurance providing protection comparable to that provided

  by Policy Number E029008, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2019.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 139 of 154 PAGEID #: 139




         15.     All documents containing non-duplicative pricing information (i.e., only

  one document containing a given set of pricing information need be produced,

  notwithstanding the “all documents” requirement) of any market competitor, for any

  product family directly competitive to Policy Number E029008, during the period from

  January 1, 2016 through the present date.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

  C.     Policy Number E029009

         16.     One form exemplar policy for each different FPI product family, available

  from You at any time from January 1, 2016 to the present date, providing coverage of the

  same type as that provided by Policy Number E029009. If You contend that Policy

  Number E029009 is materially similar to the form exemplar policy and You provide a

  statement to that effect, no documents need be provided in response to this request.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 140 of 154 PAGEID #: 140




  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce the form of Policy Number E029009.

         17.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2016 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2016.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 141 of 154 PAGEID #: 141




         18.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2016 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2016.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         19.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2017 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2017.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 142 of 154 PAGEID #: 142




         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         20.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2017 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2017.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 143 of 154 PAGEID #: 143




         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         21.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2018 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2018.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         22.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2018 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects the median “Occupied Rate” numbers for a
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 144 of 154 PAGEID #: 144




  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2018.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         23.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2019 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects one of the five lowest “Occupied Rate”

  numbers for a Dwelling, measured against all comparable FPI policies whose policy

  period commenced in 2019.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 145 of 154 PAGEID #: 145




  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         24.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2019 for FPI insurance providing protection comparable to that provided

  by Policy Number E029009, that reflects the median “Occupied Rate” numbers for a

  Dwelling, measured against all comparable FPI policies whose policy period commenced

  in 2019.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         25.     All documents containing non-duplicative pricing information (i.e., only

  one document containing a given set of pricing information need be produced,
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 146 of 154 PAGEID #: 146




  notwithstanding the “all documents” requirement) of any market competitor, for any

  product family directly competitive to Policy Number E029009, during the period from

  January 1, 2016 through the present date.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

  D.     Policy Number E029010

         26.     One form exemplar policy for each different FPI product family, available

  from You at any time from January 1, 2016 to the present date, providing coverage of the

  same type as that provided by Policy Number E029010. If You contend that Policy

  Number E029010 is materially similar to the form exemplar policy and You provide a

  statement to that effect, no documents need be provided in response to this request.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 147 of 154 PAGEID #: 147




  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce the form of Policy Number E029010.

         27.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2016 for FPI insurance providing protection comparable to that provided

  by Policy Number E029010, that reflects one of the five lowest pricing rates for

  Residential coverage in Flood Zone A in Florida, measured against all comparable FPI

  policies whose policy period commenced in 2016.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         28.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2016 for FPI insurance providing protection comparable to that provided
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 148 of 154 PAGEID #: 148




  by Policy Number E029010, that reflects the median pricing rate for Residential

  coverage in Flood Zone A in Florida, measured against all comparable FPI policies

  whose policy period commenced in 2016.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         29.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2017 for FPI insurance providing protection comparable to that provided

  by Policy number E029010, that reflects one of the five lowest pricing rates for

  Residential coverage in Flood Zone A in Florida, measured against all comparable FPI

  policies whose policy period commenced in 2017.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 149 of 154 PAGEID #: 149




  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         30.     The pricing schedule sheet (i.e., the policy declarations mage or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2017 for FPI insurance providing protection comparable to that provided

  by Policy Number E29010, that reflects the median pricing rate for Residential coverage

  in Flood Zone A in Florida, measured against all comparable FPI policies whose policy

  period commenced in 2017.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         31.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 150 of 154 PAGEID #: 150




  commenced in 2018 for FPI insurance providing protection comparable to that provided

  by Policy Number E029010, that reflects one of the five lowest pricing rates for

  Residential coverage in Flood Zone A in Florida, measured against all comparable FPI

  policies whose policy period commenced in 2018.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         32.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2018 for FPI insurance providing protection comparable to that provided

  by Policy Number E029010, that reflects the median pricing rate for Residential

  coverage in Flood Zone A in Florida, measured against all comparable FPI policies

  whose policy period commenced in 2018.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 151 of 154 PAGEID #: 151




  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         33.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2019 for FPI insurance providing protection comparable to that provided

  by Policy Number E029010, that reflects one of the five lowest pricing rates for

  Residential coverage in Flood Zone A in Florida, measured against all comparable FPI

  policies whose policy period commenced in 2019.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 152 of 154 PAGEID #: 152




         34.     The pricing schedule sheet (i.e., the policy declarations page or pricing

  schedule/exhibit), with the named insured redacted, for any policy whose policy period

  commenced in 2019 for FPI insurance providing protection comparable to that provided

  by Policy Number E029010, that reflects the median pricing rate for Residential

  coverage in Flood Zone A in Florida, measured against all comparable FPI policies

  whose policy period commenced in 2019.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request

  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         35.     All documents containing non-duplicative pricing information (i.e., only

  one document containing a given set of pricing information need be produced,

  notwithstanding the “all documents” requirement) of any market competitor, for any

  product family directly competitive to Policy Number E029010, during the period from

  January 1, 2016 through the present date.

         Great American’s Response: Great American objects to this request as vague,

  ambiguous, overbroad, and burdensome. Great American further objects to this request
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 153 of 154 PAGEID #: 153




  to the extent it requests documents that are not relevant to any parties’ claims or defenses

  and are not proportional to the issues in the case.   Great American further objects to this

  request on the ground that it seeks documents that contain confidential, proprietary, or

  trade secret information.

         Subject to and without waiving the foregoing objections, Great American will

  produce non-privileged portions of the underwriting file for Centennial Bank and filed

  rate information in response to this request.

         Dated this 23rd day of June, 2021.


                                                  Alexander E. Potente
                                                  California Bar No. 208240
                                                  alex.potente@clydeco.us
                                                  Bradley R. Harding
                                                  California Bar No. 299842
                                                  brad.harding@clydeco.us
                                                  CLYDE & CO US LLP
                                                  Four Embarcadero Center, Suite 1350
                                                  San Francisco, California 94111
                                                  Telephone: (415) 365-9800
                                                  Facsimile: (415) 365-9801
Case: 1:21-mc-00018 Doc #: 1 Filed: 08/11/21 Page: 154 of 154 PAGEID #: 154




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 23rd day of June 2021, a true and correct copy
  of the foregoing has been furnished via electronic mail to:

   Robert C. Gilbert, Esq.                     Joseph P. Guglielmo, Esq.
   robert@gilbertpa.com                        Michael P. Srodoski, Esq.
   gilbert@kolawyers.com                       Thomas K. Boardman, Esq.
   morales@kolawyers.com                       jguglielmo@scott-scott.com
   dalia@gilbertpa.com                         tboardman@scott-scott.com
   KOPELOWITZ OSTROW FERGUSON                  msrodoski@scott-scott.com
   WEISELBERG GILBERT                          scott-scott@ecf.courtdrive.com
   2800 Ponce de Leon Boulevard, Suite         khogan@scott-scott.com
   1100                                        kjager@scott-scott.com
   Coral Gables, FL 33134                      efile@scott-scott.com
                                               SCOTT & SCOTT
   Attorneys for Plaintiff, Simeon Penton      ATTORNEYS AT LAW, LLP
                                               The Helmsley Building
                                               230 Park Avenue, 17th Floor
                                               New York, NY 10169

                                               Attorneys for Plaintiff, Simeon Penton
   Greg L. Davis                               Erin Green Comite, Esq.
   (pro hac vice forthcoming)                  ecomite@scott-scott.com
   gldavis@knology.net                         SCOTT & SCOTT
   DAVIS & TALIAFERRO, LLC                     ATTORNEYS AT LAW, LLP
   7031 Halcyon Park Drive                     156 South Main Street
   Montgomery, AL 36117                        P.O. Box 192
                                               Colchester, CT 06415
   Attorneys for Plaintiff, Simeon Penton
                                               Attorneys for Plaintiff, Simeon Penton
   Keith L. Bell, Jr., Esq.                    Daniel E. Harrell, Esq.
   Trevor A. Thompson, Esq.                    dharrell@clarkpartington.com
   kbell@clarkpartington.com                   CLARK PARTINGTON
   tthompson@clarkpartington.com               P.O. Box 13010
   CLARK PARTINGTON                            Pensacola, FL 32591-3010
   106 East College Avenue, Suite 600
   Tallahassee, FL 32301                       Attorneys for Defendant, Centennial Bank

   Attorneys for Defendant, Centennial Bank



                                              Andrea Mackenzie
